Exhibit 10.1

 

Published CUSIP Number: 713841AA2

 

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of September 8, 2008

 

among

 

PERINI CORPORATION,

as Borrower,

 

THE SUBSIDIARIES OF BORROWER IDENTIFIED HEREIN,

as the Guarantors,

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

 

and

 

THE OTHER LENDERS PARTY HERETO

 

Arranged By:

 

BANC OF AMERICA SECURITIES LLC,

as Sole Lead Arranger and Book Manager

 



TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

2

 

1.01 Defined Terms

2

 

1.02 Other Interpretive Provisions.

29

 

1.03 Accounting Terms.

30

 

1.04 Rounding.

31

 

1.05 Times of Day.

31

 

1.06 Letter of Credit Amounts.

31

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

31

 

2.01.1 Revolving Loans.

31

 

2.01.2 Supplemental Revolver Loans.

32

 

2.02 Borrowings, Conversions and Continuations of Loans.

33

 

2.03 Letters of Credit.

34

 

2.04 Swing Line Loans.

41

 

2.05 Prepayments.

44

 

2.06     Termination or Reduction of Aggregate Revolving Commitments and
Aggregate Supplemental Revolver Commitments.

47

 

2.07 Repayment of Loans.

47

 

2.08 Interest.

48

 

2.09 Fees.

48

 

2.10 Computation of Interest and Fees.

49

 

2.11 Evidence of Debt.

49

 

2.12 Payments Generally; Administrative Agent’s Clawback.

50

 

2.13 Sharing of Payments by Lenders.

52

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

52

 

3.01 Taxes.

52

 

3.02 Illegality.

54

 

3.03 Inability to Determine Rates.

54

 

3.04 Increased Costs.

54

 

3.05 Compensation for Losses.

56

 

3.06 Mitigation Obligations; Replacement of Lenders.

56

 

3.07 Survival.

57

ARTICLE IV GUARANTY

57

 

4.01 The Guaranty.

57

 

4.02 Obligations Unconditional.

57

 

4.03 Reinstatement.

58

 

4.04 Certain Additional Waivers.

58

 

4.05 Remedies.

59

 

4.06 Rights of Contribution.

59

 

4.07 Guarantee of Payment; Continuing Guarantee.

59

ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

59

 

5.01 Reserved.

59

 

5.02 Conditions to all Credit Extensions.

59

 

5.03 Amendment Effective Date

60

ARTICLE VI REPRESENTATIONS AND WARRANTIES

62



-ii-

 

 

6.01 Existence, Qualification and Power.

62

 

6.02 Authorization; No Contravention.

62

 

6.03 Governmental Authorization; Other Consents.

63

 

6.04 Binding Effect.

63

 

6.05     Financial Statements; No Material Adverse Effect; No Internal Control
Event.

63

 

6.06 Litigation.

64

 

6.07 No Default.

64

 

6.08 Ownership of Property.

64

 

6.09 Environmental Compliance.

64

 

6.10 Insurance.

65

 

6.11 Taxes.

65

 

6.12 ERISA Compliance.

66

 

6.13 Subsidiaries.

66

 

6.14 Margin Regulations; Investment Company Act.

66

 

6.15 Disclosure.

66

 

6.16 Compliance with Laws.

67

 

6.17 Intellectual Property; Licenses, Etc.

67

 

6.18 Solvency.

67

 

6.19 Perfection of Security Interests in the Collateral.

67

 

6.20 Business Locations; Taxpayer Identification Number.

67

 

6.21 Labor Matters.

68

 

6.22 Bank Accounts.

68

 

6.23 Representations in Perfection Certificates.

68

ARTICLE VII AFFIRMATIVE COVENANTS

68

 

7.01 Financial Statements.

68

 

7.02 Certificates; Other Information.

69

 

7.03 Notices.

72

 

7.04 Payment of Obligations.

73

 

7.05 Preservation of Existence, Etc.

73

 

7.06 Maintenance of Properties.

73

 

7.07 Maintenance of Insurance.

74

 

7.08 Compliance with Laws.

74

 

7.09 Books and Records.

74

 

7.10 Inspection Rights.

74

 

7.11 Use of Proceeds.

75

 

7.12 Additional Subsidiaries.

75

 

7.13 Reserved.

75

 

7.14 Pledged Property.

76

 

7.15 Interest Rate Protection Agreements.

76

ARTICLE VIII NEGATIVE COVENANTS

76

 

8.01 Liens.

76

 

8.02 Investments.

78

 

8.03 Indebtedness.

79

 

8.04 Fundamental Changes.

81

 

8.05 Dispositions.

81

 

8.06 Restricted Payments.

81

 

8.07 Change in Nature of Business.

82

 

8.08 Transactions with Affiliates and Insiders.

82

 

8.09 Burdensome Agreements.

82



-iii-

 

 

8.10 Use of Proceeds.

83

 

8.11 Financial Covenants.

83

 

8.12 Prepayment of Other Indebtedness, Etc.

83

 

8.13     Organization Documents; Fiscal Year; Legal Name, State of Formation and
Form of Entity.

84

 

8.14 CIS Operations

84

 

8.15 Sale Leasebacks.

84

 

8.16 Reserved.

84

 

8.17 Permitted Accounts.

84

 

8.18 Capital Expenditures.

85

ARTICLE IX EVENTS OF DEFAULT AND REMEDIES

85

 

9.01 Events of Default.

85

 

9.02 Remedies Upon Event of Default.

87

 

9.03 Application of Funds.

87

ARTICLE X ADMINISTRATIVE AGENT

88

 

10.01 Appointment and Authority.

88

 

10.02 Rights as a Lender.

88

 

10.03 Exculpatory Provisions.

89

 

10.04 Reliance by Administrative Agent.

89

 

10.05 Delegation of Duties.

90

 

10.06 Resignation of Administrative Agent.

90

 

10.07 Non-Reliance on Administrative Agent and Other Lenders.

91

 

10.08 No Other Duties; Etc.

91

 

10.09 Administrative Agent May File Proofs of Claim.

91

 

10.10 Collateral and Guaranty Matters.

92

ARTICLE XI MISCELLANEOUS

93

 

11.01 Amendments, Etc.

93

 

11.02 Notices; Effectiveness; Electronic Communications.

94

 

11.03 No Waiver; Cumulative Remedies.

96

 

11.04 Expenses; Indemnity; and Damage Waiver.

96

 

11.05 Payments Set Aside.

98

 

11.06 Successors and Assigns.

98

 

11.07 Treatment of Certain Information; Confidentiality.

102

 

11.08 Set-off.

103

 

11.09 Interest Rate Limitation.

103

 

11.10 Counterparts; Integration.

103

 

11.11 Survival of Representations and Warranties.

104

 

11.12 Severability.

104

 

11.13 Replacement of Lenders.

104

 

11.14 Governing Law; Jurisdiction; Etc.

105

 

11.15 Waiver of Right to Trial by Jury.

106

 

11.16 No Advisory or Fiduciary Responsibility.

106

 

11.17 USA PATRIOT Act Notice.

107

 

11.18 Release of Pledged Equity Interests.

107

 

11.19   Loan Parties Consent, Reaffirmation, Security Interest, Non-Impairment
and Representations and Warranties.

107

 

11.20 Amendment and Restatement.

108

 

11.21 Debt Allocation Mechanism.

108



-iv-

 

SCHEDULES

 

 

1.01(a)

Approved Payors

 

1.01(b)

Excluded Material Real Estate Assets

 

2.01.1

Commitments and Applicable Percentages for Revolving Commitment

 

2.01.2

Commitments and Applicable Percentages for Supplemental

Revolver Commitment

 

2.03

Existing Letters of Credit

 

6.06

Existing Litigation

 

6.09

Environmental Matters

 

6.10

Insurance

 

6.13

Subsidiaries

 

6.17

IP Rights

 

6.20(a)

Locations of Real Property

 

6.20(b)

Locations of Tangible Personal Property

 

6.20(c)

Location of Chief Executive Office, Taxpayer Identification Number, Etc.

 

6.20(d)

Changes in Legal Name, State of Formation and Structure

 

6.22

Bank Accounts

 

8.01

Liens Existing on the Amendment Effective Date

 

8.02

Investments Existing on the Amendment Effective Date

 

8.03

Indebtedness Existing on the Amendment Effective Date

 

11.02

Certain Addresses for Notices

 

EXHIBITS

 

 

2.02

Form of Loan Notice

 

2.04

Form of Swing Line Loan Notice

 

2.11(a)

Form of Note

 

5.03

Form of Amendment Effective Date Certificate

 

7.02

Form of Compliance Certificate

 

7.12

Form of Joinder Agreement

 

11.06

Form of Assignment and Assumption



THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

This THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered
into as of September 8, 2008 among PERINI CORPORATION, a Massachusetts
corporation (“Borrower”), the Guarantors (defined herein), the Lenders party
hereto from time to time, BANK OF AMERICA, N.A., as Administrative Agent
(“Administrative Agent”), and BANC OF AMERICA SECURITIES LLC, as Sole Lead
Arranger and Book Manager (“Arranger”). This Agreement amends and restates in
its entirety the Second Amended and Restated Credit Agreement dated as of May 7,
2008 (the “Existing Credit Agreement”) among Borrower, Bank of America, N.A., as
Administrative Agent ( “Existing Agent”), Arranger and the lenders party thereto
(collectively, “Existing Lenders”)

 

RECITALS

 

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.01 hereof;

 

WHEREAS, Borrower has entered into that certain Agreement and Plan of Merger
dated as of April 2, 2008 among Borrower, Tutor-Saliba Corporation, a California
corporation (“Tutor-Saliba”), Trifecta Acquisition LLC, a California limited
liability company and a wholly-owned subsidiary of Borrower (“Merger Sub”),
Ronald N. Tutor, a resident of California and a trustee under each of the
Ronald N. Tutor Separate Property Trust and the Ronald N. Tutor 2006 Quickgrat,
and the shareholders of Tutor-Saliba party thereto, as amended by
Amendment No. 1 thereto, dated as of May 28, 2008 (the “Merger Agreement”).

 

WHEREAS, pursuant to the Merger Agreement, Tutor-Saliba will be merged with and
into Merger Sub with Merger Sub as the surviving entity, and Merger Sub will
concurrently therewith change its name to Tutor-Saliba LLC (the “Merger”);

 

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement, and that this Agreement amend and restate in its
entirety the Existing Credit Agreement and re-evidence the Obligations
outstanding on the Amendment Effective Date as contemplated hereby; and

 

WHEREAS, it is the intent of the parties hereto to confirm that all Obligations
of the Loan Parties under the other Loan Documents, as amended hereby, shall
continue in full force and effect and that, from and after the Amendment
Effective Date, all references to the “Credit Agreement” contained therein shall
be deemed to refer to this Agreement;



-2-

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.01     Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of either (a) all or any
substantial portion of the property of, or a line of business or division of,
another Person or (b) at least a majority of the Voting Interest of another
Person (other than a Joint Venture), in each case whether or not involving a
merger or consolidation with such other Person.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02 or such other address or
account as the Administrative Agent may from time to time notify to Borrower and
the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified, or such Person possesses,
directly or indirectly, power to vote 10% or more of the securities having
ordinary voting power for the election of directors, managing general partners
or the equivalent of such other Person.

 

“Aggregate Commitments” means, as of any date of the determination thereof, the
sum of the Aggregate Revolving Commitments and the Aggregate Supplemental
Revolver Commitments.

 

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Revolving Lenders. The initial amount of the Aggregate Revolving Commitments in
effect on the Amendment Effective Date is One Hundred Fifty-Five Million Dollars
($155,000,000).

 

“Aggregate Revolving Exposure” means, as of any date of the determination
thereof, the Revolving Exposure held by all Revolving Lenders.

 

“Aggregate Supplemental Revolver Commitments” means the Supplemental Revolver
Commitments of all the Supplemental Revolver Lenders. The amount of the
Aggregate Supplemental Revolver Commitments in effect on the Amendment Effective
Date is One Hundred Eleven Million Six Hundred Fifty Thousand Dollars
($111,650,000).

 

“Aggregate Supplemental Revolver Exposure” means, as of any date of the
determination thereof, the Supplemental Revolver Exposure held by all
Supplemental Revolver Lenders.



-3-

 

“Agreement” means this Agreement, as amended and in effect from time to time.

 

“Amendment” means the amending of the Existing Credit Agreement pursuant to this
Agreement.

 

“Amendment Document” means any one of this Agreement, the Security Agreement,
the Designated Foreign Subsidiary Intercompany Note, the Post-Closing Letter and
any additional Loan Document, executed in connection with the Amendment of the
Existing Credit Agreement, and “Amendment Documents” means all such documents.

 

“Amendment Effective Date” means September 8, 2008, the date on which the
conditions to effectiveness set forth in Section 5.03 are satisfied or waived,
as evidenced by the Amendment Effective Date Notice.

 

“Amendment Effective Date Certificate” means an Amendment Effective Date
Certificate signed by a Responsible Officer of Borrower, substantially in the
form of Exhibit 5.03.

 

“Amendment Effective Date Notice” means a written notice signed by the
Administrative Agent and delivered to each of the Lenders and Borrower advising
that the conditions precedent to the effectiveness of the amendments to the
Existing Credit Agreement contained in this Agreement have been satisfied.

 

“Applicable Lender” has the meaning set forth in Section 2.02(b).

 

“Applicable Percentage” means (a) with respect to any Revolving Lender at any
time, the percentage (carried out to the ninth decimal place) of the Aggregate
Revolving Commitments represented by such Lender’s Revolving Commitment at such
time; provided that if the commitment of each Lender to make Revolving Loans and
the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 9.02, or if the Aggregate Revolving Commitments
have expired, then the Applicable Percentage of each Revolving Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments, and (b) with respect to any
Supplemental Revolver Lender at any time, the percentage (carried out to the
ninth decimal place) of the Aggregate Supplemental Revolver Commitments
represented by such Lender’s Supplemental Revolver Loan Commitment at such time;
provided that if the commitment of each Supplemental Revolver Lender to make
Supplemental Revolver Loans has been terminated pursuant to Section 9.02, or if
the Supplemental Revolver Commitment has expired, then the Applicable Percentage
of each Supplemental Revolver Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Revolving
Lender is set forth opposite the name of such Lender on Schedule 2.01.1, or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable and the Applicable Percentage of each Supplemental
Revolver Lender with respect to such Lender’s Supplemental Revolving Commitment
as of the Amendment Effective Date is set forth opposite the name of such Lender
on Schedule 2.01.2, or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable.



-4-

 

“Applicable Rate” means, the following percentages per annum, in each case based
upon the Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.02(b),
respectively for

 

 

(a)

the Revolving Commitment Fee, the fee for Letters of Credit, the Revolving Loans
and the Swing Line Loans,

 

Pricing Tier

Consolidated Leverage Ratio

Revolving Commitment Fee

Letters of Credit

Eurodollar Rate Loans

Base Rate Loans/Swing Line Loans

I

< 1.0

0.50%

1.25%

1.25%

0.25%

II

< 1.5 and >1.0

0.50%

1.50%

1.50%

0.25%

III

< 2.0 and >1.5

0.50%

1.75%

1.75%

0.50%

IV

< 2.5 and >2.0

0.50%

2.00%

2.00%

0.75%

 

and (b) the Supplemental Revolver Commitment Fee and the Supplemental Revolver
Loans,

 

Pricing Tier

Consolidated Leverage Ratio

Supplemental Revolver Commitment Fee

Eurodollar Rate Loans

Base Rate

Loans

I

< 1.0

0.20%

1.00%

0.00%

II

< 1.5 and >1.0

0.25%

1.25%

0.00%

III

< 2.0 and >1.5

0.30%

1.50%

0.25%

IV

< 2.5 and >2.0

0.35%

1.75%

0.50%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 7.02(b); provided however, that if a Compliance Certificate is not
delivered when due in accordance with Section 7.02(b), then Pricing Tier IV
shall apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered until such time as a Compliance
Certificate is properly delivered pursuant to Section 7.02(b). The Applicable
Rate in effect from the Amendment Effective Date through the first Business Day
immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 7.02(b) for the fiscal quarter ending
September 30, 2008 shall be determined based upon Pricing Tier I.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Approved Payor” means an entity set forth on Schedule 1.01, and any other
entity identified by Borrower after the date of this Agreement as an Approved
Payor and approved in writing by the Required Lenders.

 

“Arranger” means Banc of America Securities LLC, in its capacity as sole lead
arranger and book manager.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by



-5-

 

Section 11.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit 11.06 or any other form approved by the Administrative Agent
and, so long as no Default or Event of Default has occurred and is continuing,
Borrower.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease, the capitalized amount of the remaining
lease payments under the relevant lease that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a Capital Lease, (c) in respect of any Securitization
Transaction of any Person, the outstanding principal amount of such financing,
after taking into account reserve accounts and making appropriate adjustments,
determined by the Administrative Agent in its reasonable judgment, and (d) in
respect of any Sale and Leaseback Transaction, the present value (discounted in
accordance with GAAP at the debt rate implied in the applicable lease) of the
obligations of the lessee for rental payments during the term of such lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
Borrower and its Subsidiaries for the fiscal year ended December 31, 2007, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows of Borrower and its Subsidiaries for such fiscal year,
including the notes thereto.

 

“Auto-Extension Letter of Credit” has the meaning set forth in
Section 2.03(b)(iii).

 

“Availability Period” means, (a) with respect to the Revolving Commitments, the
period from and including the Closing Date to the earliest of (i) the Maturity
Date, (ii) the date of termination of the Aggregate Revolving Commitments
pursuant to Section 2.06, and (iii) the date of termination of the commitment of
each Revolving Lender to make Revolving Loans and of the obligation of the
L/C Issuer to make L/C Credit Extensions pursuant to Section 9.02, and (b) with
respect to the Supplemental Revolver Commitments, the period from and including
the Amendment Effective Date to the earliest of (i) the Supplemental Revolver
Maturity Date, (ii) the date of termination of the Aggregate Supplemental
Revolver Commitments pursuant to Section 2.06, and (iii) the date of termination
of the commitment of each Supplemental Revolver Lender to make Supplemental
Revolver Loans pursuant to Section 9.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 0.50% and (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate.” The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in the “prime rate” announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Benefit Arrangement” means an employee benefit plan within the meaning of
Section 3(3) of ERISA which is not a Pension Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by Borrower or any ERISA
Affiliate.



-6-

 

“Board of Directors” means (i) in the case of a Person that is a limited
partnership, the general partner or any committee authorized to act therefor,
(ii) in the case of a Person that is a corporation, the board of directors of
such Person or any committee authorized to act therefor, (iii) in the case of a
Person that is a limited liability company, the board of managers or members of
such Person or such Person’s manager or any committee authorized to act
therefor, and (iv) in the case of any other Person, the board of directors,
management committee or similar governing body or any authorized committee
thereof responsible for the management of the business and affairs of such
Person.

 

“Bond Indemnitees” has the meaning specified in Section 8.01(o).

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 7.02.

 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by the Lenders pursuant to Section 2.01.1 or Section 2.01.2.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

 

“Businesses” has the meaning specified in Section 6.09(a).

 

“Capital Lease” means, as applied to any Person, any lease of any property by
that Person as lessee which, in accordance with GAAP, is required to be
accounted for as a capital lease on the balance sheet of that Person.

 

“Cash Collateralize” has the meaning specified in Section 2.03(g).

 

“Cash Equivalents” means, as at any date, (a) securities issued, or directly and
fully guaranteed or insured by, the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof), or securities issued by any state of the
United States with a rating equivalent to the ratings specified in subsection
(b)(iii) of this definition, having maturities of not more than twelve months
from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof or from Fitch is at least F3 or the equivalent thereof (any such bank
being an “Approved Bank”), in each case with maturities of not more than 270
days from the date of acquisition, (c) commercial paper, auction rate
securities, and variable or fixed rate notes issued by any Approved Bank (or by
the parent company thereof) or any variable rate notes, auction rate securities,
or commercial paper issued by, or guaranteed by, any domestic corporation rated
A-1 (or the equivalent thereof) or better by S&P, or P-1 (or the equivalent
thereof) or better by Moody’s, or F3 (or the equivalent thereof) or better by
Fitch, and maturing within twelve months of the date of acquisition, (d)
corporate bonds of issuers rated BBB- (or the equivalent thereof) or better by
S&P or Fitch or Baa3 (or the equivalent thereof) or better by Moody’s
(e) repurchase agreements entered into by any Person with a bank or trust
company (including any of the Lenders) or recognized securities dealer having
capital and surplus in



-7-

 

excess of $500,000,000 for direct obligations issued by or fully guaranteed by
the United States in which such Person shall have a perfected first priority
security interest (subject to no other Liens) and having, on the date of
purchase thereof, a fair market value of at least 100% of the amount of the
repurchase obligations,(f) Investments, classified in accordance with GAAP as
current assets, in money market investment programs registered under the
Investment Company Act of 1940 which are administered by reputable financial
institutions having capital of at least $500,000,000 and the portfolios of which
are limited to Investments of the character described in the foregoing
subdivisions (a) through (r), and (g) Funds that invest exclusively in Cash
Equivalents.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

“Change of Control” means an event or series of events by which:

 

(a)        any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
other than the Permitted Group becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all Equity
Interests that such person or group has the right to acquire, whether such right
is exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of twenty-five (25%) of the Equity
Interests of Borrower entitled to vote for members of the Board of Directors of
Borrower on a fully diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right);

 

(b)       during any period of 24 consecutive months, a majority of the members
of the Board of Directors of Borrower cease to be composed of individuals
(i) who were members of that board or equivalent governing body on the first day
of such period, (ii) whose election or nomination to that board or equivalent
governing body was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
that board or (iii) whose election or nomination to that board was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that board (excluding, in
the case of both clause (ii) and clause (iii), any individual whose initial
nomination for, or assumption of office as, a member of that board occurs as a
result of an actual or threatened solicitation of proxies or consents for the
election or removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
Board of Directors of Borrower); or

 

(c)        (i) any Person other than the Permitted Group, or (ii) two or more
Persons (neither of whom is in the Permitted Group) acting in concert, shall
have acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation thereof, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of Borrower, or control over the
Voting Interest of Borrower on a fully-diluted basis (and taking into account
all such Voting Interest that such Person or group has the right to acquire
pursuant to any option



-8-

 

right) representing twenty-five (25%) or more of the combined voting power of
such Voting Interest.

 

“CIS” means the new Subsidiary, formed as an Arizona corporation, one hundred
percent of the equity interests in which are held by Borrower, to act as a
“captive insurance subsidiary” for the purpose of engaging in the business of
insuring certain business risks of Borrower and its Subsidiaries and Permitted
Insureds.

 

“Class” means (a) with respect to Lenders, each of the following classes of
Lenders: (i) Lenders having Revolving Exposure, and (ii) Lenders having
outstanding Supplemental Revolver Exposure, and (b) with respect to Loans, each
of the following classes of Loans: (i) Revolving Loans, and (ii) Supplemental
Revolver Loans.

 

“Closing Date” means February 22, 2007.

 

“Collateral” means a collective reference to all real and personal property with
respect to which Liens in favor of the Administrative Agent, for the benefit of
itself and the Lenders, are purported to be granted pursuant to and in
accordance with the terms of the Collateral Documents.

 

“Collateral Securities Account” means the investment account numbered 394987
opened by Borrower with Banc of America Securities LLC, in the name of “Bank of
America, N.A., as Agent f/b/o Certain Lenders, and as Pledgee of Perini
Corporation” and any other account(s) opened in addition thereto or as a
replacement therefor to hold all or any portion of the securities listed on
Annex I to Schedule 2.01.2 as of the Amendment Effective Date.

 

“Collateral Documents” means a collective reference to the Security Agreement,
the Mortgages, the Collateral Assignment of Interest Rate Protection Agreement,
any Control Agreement, and any and all other security documents as may be
executed and delivered by any one or more of the Loan Parties pursuant to the
terms of this Agreement, including without limitation, pursuant to the terms of
Section 7.14, as the same may be amended, restated or otherwise modified from
time to time.

 

“Commitment” means any Revolving Commitment or Supplemental Revolver Commitment
and “Commitments” means all of such commitments.

 

“Commitment Fees” means the Revolving Commitment Fee and the Supplemental
Commitment Fee.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit 7.02.

 

“Consolidated Accounts” means, for any period, all accounts receivable of
Borrower and its Subsidiaries arising out of the provision of services.

 

“Consolidated Adjusted EBITDA” means, for any period, for Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of
(a) Consolidated EBITDA for such period minus, to the extent the same are paid
in cash during such period, the sum of (b) Consolidated Maintenance Capital
Expenditures, (c) Restricted Payments, and (d) income taxes paid in cash during
such period.

 

“Consolidated Asset Coverage Ratio” means, as of any date of determination, the
ratio of (a) the Net Outstanding Amount of Eligible Accounts as of such date to
(b) the sum of (i) the Total Revolving Outstandings and (ii) the Outstanding
Amount of all Supplemental Revolver Loans as of such date.



-9-

 

“Consolidated Capital Expenditures” means, for any period, the aggregate amount
of expenditures by Borrower and its Subsidiaries for plant, property and
equipment during such period (including (1) any such expenditure by way of
acquisition of a Person or by way of assumption of indebtedness or other
obligations of a Person, to the extent reflected as plant, property and
equipment and (2) capitalized equipment leases), but excluding any such
expenditures made for the replacement or restoration of assets to the extent
financed by condemnation awards or proceeds of insurance received with respect
to the loss or taking of or damage to the asset or assets being replaced or
restored.

 

“Consolidated EBITDA” means, for any period, for Borrower and its Subsidiaries
on a consolidated basis, an amount equal to Consolidated Net Income for such
period plus the following to the extent deducted in calculating such
Consolidated Net Income: (a) Consolidated Interest Charges for such period,
(b) the provision for federal, state, local and foreign income taxes payable for
such period, and (c) the amount of depreciation and amortization expense for
such period.

 

“Consolidated Expansion Capital Expenditures” means, for any period, the
aggregate amount of expenditures for additions to property, plant and equipment
meeting one of the following criteria: (i) an acquisition of land and /or
buildings by Borrower or any Subsidiary for use in the business of Borrower and
its Subsidiaries, but excluding any such acquisition made for the purpose of
replacing, retiring, or otherwise disposing of land and/or buildings of equal or
greater size; (ii) improvements made to ready any acquired property, plant, and
equipment to be put into service; (iii) significant improvements to increase
capacity of existing property; or (iv) equipment expenditures in excess of
$150,000 per unit of equipment or $300,000 or more in the aggregate for multiple
units of equipment that constitute net additions to the equipment of Borrower
and its Subsidiaries.

 

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Adjusted EBITDA for the period of
the four fiscal quarters most recently ended for which Borrower has delivered
financial statements pursuant to Section 7.01(a) or (b) to (b) Consolidated
Fixed Charges for the period of the four fiscal quarters most recently ended for
which Borrower has delivered financial statements pursuant to Section 7.01(a) or
(b).

 

“Consolidated Fixed Charges” means, for any period, for Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (a) the cash
portion of Consolidated Interest Charges for such period plus (b) Consolidated
Scheduled Funded Debt Payments for such period.

 

“Consolidated Funded Indebtedness” means, as of any date of determination with
respect to Borrower and its Subsidiaries on a consolidated basis, without
duplication, the sum of: (a) all obligations for borrowed money, whether current
or long-term (including the Obligations) and all obligations evidenced by bonds
(other than surety bonds), debentures, notes (including the Dividend Notes),
loan agreements or other similar instruments; (b) all purchase money
Indebtedness; (c) all obligations arising under letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, and similar
instruments; (d) all obligations in respect of the deferred purchase price of
property or services; (e) all Attributable Indebtedness; (f) all Guarantees with
respect to Indebtedness of the types specified in clauses (a) through (e) above
of another Person; and (g) all Indebtedness of the types referred to in clauses
(a) through (f) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which
Borrower or a Subsidiary is a general partner or joint venturer, except to the
extent that Indebtedness is expressly made non-recourse to such Person.



-10-

 

“Consolidated Interest Charges” means, for any period, for Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum, without
duplication, of (a) all interest, premium payments, debt discount, fees, charges
and related expenses in connection with borrowed money (including capitalized
interest and letter of credit fees) or in connection with the deferred purchase
price of assets, in each case to the extent treated as interest in accordance
with GAAP, plus (b) the portion of rent expense with respect to such period
under Capital Leases that is treated as interest in accordance with GAAP, plus
(c) the implied interest component of Synthetic Leases with respect to such
period, plus (d) amounts paid as interest under Swap Contracts covering interest
rate swaps.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended for which
Borrower has delivered financial statements pursuant to Section 7.01(a) or (b).

 

“Consolidated Maintenance Capital Expenditures” means, for any period, the
aggregate amount of expenditures for additions to property, plant, and equipment
that are not Consolidated Expansion Capital Expenditures.

 

“Consolidated Net Income” means, for any period, for Borrower and its
Subsidiaries on a consolidated basis, the net income (excluding extraordinary
gains) for that period.

 

“Consolidated Net Worth” means, as of any date of determination, consolidated
shareholders’ equity of Borrower and its Subsidiaries as of that date.

 

“Consolidated Scheduled Funded Debt Payments” means for any period for Borrower
and its Subsidiaries on a consolidated basis, the sum of all scheduled payments
of principal on Consolidated Funded Indebtedness. For purposes of this
definition, “scheduled payments of principal” (a) shall be determined without
giving effect to any reduction of such scheduled payments resulting from the
application of any voluntary or mandatory prepayments made during the applicable
period, (b) shall be deemed to include scheduled payments on the Attributable
Indebtedness and (c) shall not include any voluntary prepayments or mandatory
prepayments required pursuant to Section 2.05.

 

“Construction Business” means the general contracting, construction management,
engineering and design build services business of Borrower and its Subsidiaries
or any business substantially related or incidental thereto.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Control Agreements” means each control agreement executed and delivered to the
Administrative Agent for the benefit of the Lenders, a securities intermediary
or depositary bank and by the applicable Loan Party, whether on, or after, or
prior to, the Closing Date, as the same may be amended, restated or otherwise
modified from time to time, and “Control Agreement” means any one of such
agreements.



-11-

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an
L/C Credit Extension.

 

“DAM” or “Debt Allocation Mechanism” shall mean the mechanism for the allocation
and exchange of interests in the Obligations and collections thereunder
established under Section 11.21.

 

“DAM Exchange” shall mean the exchange of the Lenders’ interests provided for in
Section 11.21.

 

“DAM Exchange Date” shall mean the date on which (a) any event referred to in
Section 9.01(f) shall occur in respect of a Borrower or any other Loan Party, or
(b) an acceleration of the maturity of the Loans and termination of the
Commitments shall occur pursuant to Section 9.02.

 

“DAM Percentage” shall mean, as to each Lender, a fraction, expressed as a
decimal, of which (a) the numerator shall be the aggregate amount of the
Obligations owed to such Lender (excluding such Lender’s participation in the
aggregate amount of L/C Obligations immediately prior to the DAM Exchange Date),
and (b) the denominator shall be the aggregate amount of the Obligations owed to
all the Lenders (excluding the aggregate amount of L/C Obligations immediately
prior to such DAM Exchange Date).

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, in each case to the
fullest extent permitted by applicable Laws and (b) when used with respect to
Letter of Credit Fees, a rate equal to the Applicable Rate plus 2% per annum.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans, participations in L/C Obligations or participations in Swing Line
Loans required to be funded by it hereunder within one Business Day of the date
required to be funded by it hereunder unless such failure has been cured,
(b) has otherwise failed to pay over to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within one Business
Day of the date when due, unless the subject of a good faith dispute or unless
such failure has been cured, or (c) has been deemed insolvent or become the
subject of a bankruptcy or insolvency proceeding.

 

“Designated Foreign Subsidiary” means any one of Black Construction Corporation,
a Guam corporation, Black Micro Corporation, a Northern Marianas corporation,
Perini Holding Company Cayman Islands, Tutor International, Ltd. and Tutor
Cayman, Ltd., each a Cayman Islands company or partnership, and “Designated
Foreign Subsidiaries” means all of such Subsidiaries.



-12-

 

“Designated Foreign Subsidiary Intercompany Note” means the promissory note (in
form and substance satisfactory to Administrative Agent), executed by each of
the Designated Foreign Subsidiaries and payable to Borrower, dated as of the
date of this Agreement evidencing Indebtedness permitted under Section 8.03(o),
which note has been pledged and delivered to Administrative Agent under the
Security Agreement, as the same may be amended, restated, supplemental or
otherwise modified from time to time with the consent of Administrative Agent.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
Borrower or any Subsidiary (including the Equity Interests of any Subsidiary),
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding any Involuntary Disposition.

 

“Dividend Notes” means, collectively, the promissory notes, substantially in the
form of Annex E to the Merger Agreement and containing subordination provisions
acceptable to Administrative Agent and the Required Lenders, each dated as of
September 5, 2008, and in the principal amount, as set forth, and payable by
Tutor-Saliba to the payee identified, on Schedule 8.03(m) hereto.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.

 

“Eligible Accounts” means, for any period, all Consolidated Accounts other than:

 

(a)        Accounts arising under any contract the performance of which has not
been completed but which performance is backed by a bond, guaranty or other
undertaking issued by a surety;

 

(b)       Accounts that remain unpaid more than 90 days after the date of the
original invoices giving rise to such Accounts;

 

 

(c)

Accounts that are evidenced by promissory notes or chattel paper;

 

(d)       Accounts that represent amounts due from Affiliates or employees of
Borrower;

 

(e)        Accounts that represent amounts due from an account debtor when such
account debtor is located outside the United States of America and such Account
is not supported by a letter of credit in form and substance satisfactory to the
Administrative Agent or otherwise approved by the Administrative Agent;

 

(f)        Unless otherwise approved by the Required Lenders, Accounts owing by
any account debtor (other than an Approved Payor) which when aggregated with any
other Accounts owing by such account debtor or any affiliate of such account
debtor constitute more than twenty percent (20%) of all other Eligible Accounts
outstanding as of the date of any determination, unless such Accounts are
covered by credit insurance (after giving effect to any deductible applicable to
such Accounts) payable in U.S. dollars issued by an insurer on terms and in
amounts acceptable to the Administrative Agent, and, if requested by the
Administrative Agent, payable directly to the Administrative Agent;



-13-

 

(g)       Accounts as to which a contra or other right of set-off exists, or as
to which an account debtor has asserted a counterclaim, defense or dispute, but
only to the extent of the portion of such account receivable subject to a contra
or other right of setoff, counterclaim, defense or dispute; and

 

(h)       Accounts owing by any account debtor (other than an Approved Payor)
whose accounts with Borrower are past due more than ninety (90) days after the
date of the original invoices evidencing such Accounts which constitute more
than thirty percent (30%) of the total Accounts owing by such account debtor.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b)(iii), (v) and (vi) (subject to such consents,
if any, as may be required under Section 11.06(b)(iii)).

 

“Environmental Indemnity Agreement” means the Environmental Indemnity Agreement
dated as of the Closing Date executed by the Loan Parties in favor of
Administrative Agent with respect to the Las Vegas Property.

 

“Environmental Laws” means any and all federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower or any of its Subsidiaries directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests
in) such Person, all of the securities convertible into or exchangeable for
shares of capital stock of (or other ownership or profit interests in) such
Person or warrants, rights or options for the purchase or acquisition from such
Person of such shares (or such other interests), and all of the other ownership
or profit interests in such Person (including partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such shares,
warrants, options, rights or other interests are outstanding on any date of
determination.

 

“Equity Issuance” means any issuance by Borrower or any Subsidiary to any Person
of its Equity Interests, other than (a) any issuance of its Equity Interests
pursuant to the exercise of options or warrants, (b) any issuance of its Equity
Interests pursuant to the conversion of any debt securities to equity or the
conversion of any class equity securities to any other class of equity
securities, (c) any issuance of options or warrants relating to its Equity
Interests, and (d) any issuance by Borrower of its Equity Interests as
consideration for a Permitted Investment. The term “Equity Issuance” shall not
be deemed to include any Disposition.



-14-

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means any member of the ERISA Group.

 

“ERISA Group” means Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by Borrower or any ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon Borrower or any ERISA Affiliate.

 

“Eurodollar Base Rate” means, for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period. If such rate is not available at such
time for any reason, then the “Eurodollar Rate” for such Interest Period shall
be the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Eurodollar Rate Loan being
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

 

“Eurodollar Rate” means, for any Interest Period with respect to any Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent to be equal
to the quotient obtained by dividing (a) the Eurodollar Base Rate for such
Eurodollar Rate Loan for such Interest Period by (b) one minus the Eurodollar
Reserve Percentage for such Eurodollar Rate Loan for such Interest Period.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other



-15-

 

marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”). The Eurodollar Rate for each
outstanding Eurodollar Rate Loan shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage.

 

“Event of Default” has the meaning specified in Section 9.01.

 

“Excluded Property” means, with respect to any Loan Party,(a) unless requested
by the Administrative Agent or the Required Lenders (i) any owned or leased real
property which is located outside of the United States, (ii) any IP Rights for
which a perfected Lien thereon is not effected either by filing of a Uniform
Commercial Code financing statement or by appropriate evidence of such Lien
being filed in either the United States Copyright Office or the United States
Patent and Trademark Office, (iii) any personal property (other than personal
property described in clause (a)(ii) above) for which the attachment or
perfection of a Lien thereon is not governed by the Uniform Commercial Code,
(b) the Equity Interests of Borrower and any Subsidiary or Joint Venture,
(c) any property which, subject to the terms of Section 8.09, is subject to a
Lien of the type described in Section 8.01(i)  and Section 8.01(p) pursuant to
documents which prohibit such Loan Party from granting any other Liens in such
property, and (d) the Material Real Estate Assets identified on
Schedule 1.01(b).

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of Borrower hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
Borrower is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by Borrower under Section 11.13), any withholding
tax that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 3.01(e), except to the extent
that such Foreign Lender was entitled, at the time of designation of a new
Lending Office, to receive additional amounts from Borrower with respect to such
withholding tax pursuant to Section 3.01(a).

 

“Existing Credit Agreement.” as defined in the recitals hereto.

 

“Existing Lenders.” as defined in the recitals hereto.

 

“Existing Letters of Credit” means the standby letters of credit issued by the
L/C Issuer under the Existing Credit Agreement and outstanding as of the
Amendment Effective Date, including without limitation those identified on
Schedule 2.03 hereto.

 

“Existing Loans” means the revolving loans owing to the Existing Lenders
outstanding under the Existing Credit Agreement as of the Amendment Effective
Date.

 

“Facilities” has the meaning specified in Section 6.09 (a).

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next



-16-

 

preceding Business Day as so published on the next succeeding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate (rounded upward, if
necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as determined by the Administrative Agent.

 

“Fee Letter” means that certain letter agreement dated December 7, 2006, as
supplemented by that certain letter dated as of the date of this Agreement,
among Borrower, the Administrative Agent and the Arranger.

 

“Fitch” means Fitch Ratings, Ltd. and any successor thereto.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which Borrower is resident for tax purposes. For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien), provided that the term
“Guarantee” shall not include endorsements for



-17-

 

collection or bid and performance bonds and guarantees in the ordinary course of
business. The amount of any Guarantee shall be deemed to be an amount equal to
the stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

 

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders pursuant to Article IV.

 

“Guarantors” means each Subsidiary of Borrower identified as a “Guarantor” on
the signature pages hereto and each other Person that joins as a Guarantor
pursuant to Section 7.12, together with their successors and permitted assigns.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Honor Date” has the meaning set forth in Section 2.03(c).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)        all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds (other than surety bonds), debentures, notes,
loan agreements or other similar instruments;

 

(b)       the maximum amount of all obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

 

(c)

net obligations of such Person under any Swap Contract;

 

(d)       all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

 

(e)        indebtedness (excluding prepaid interest thereon) secured by a Lien
on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

 

(f)

all Attributable Indebtedness of such Person;

 

(g)       all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

 

 

(h)

all Guarantees of such Person in respect of any of the foregoing.



-18-

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a Joint Venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person but shall exclude advances to Borrower or any
of its Subsidiaries by a Joint Venture out of Borrower’s or such Subsidiary’s
share of undistributed earnings of such Joint Venture. The amount of any net
obligation under any Swap Contract on any date shall be deemed to be the Swap
Termination Value thereof as of such date.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

“Insignificant Subsidiary” means any Subsidiary of Borrower that (a) has total
assets, as determined by GAAP, of less than $100,000 and (b) is not a Guarantor.

 

“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan (including a Swing Line Loan), the last Business Day of each
March, June, September and December and the Maturity Date.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by Borrower in its Loan Notice; provided that:

 

(i)        any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(ii)       any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

 

(iii)

no Interest Period shall extend beyond the Maturity Date.

 

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, Borrower’s
internal controls over financial reporting, in each case as described in the
Securities Laws.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase



-19-

 

or other acquisition of any other debt or equity participation or interest in,
another Person, or (c) an Acquisition. For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

 

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of Borrower or any
of its Subsidiaries.

 

“IP Rights” has the meaning specified in Section 6.17.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and Borrower (or any Subsidiary) or in favor the
L/C Issuer and relating to such Letter of Credit.

 

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit 7.12 executed and delivered by a Domestic Subsidiary in accordance with
the provisions of Section 7.12.

 

“Joint Venture” means any Person in which Borrower or another Subsidiary owns,
directly or indirectly, less than a hundred percent (100%) of the equity
interests therein.

 

“Las Vegas Deed of Trust” means the Deed of Trust dated as of the Closing Date
executed by Perini Building Company, Inc. in favor of Administrative Agent
providing for a first priority lien on the Las Vegas Property.

 

“Las Vegas Property” means the land the improvements thereon located in Las
Vegas, Clark County, Nevada at Apex Industrial Park and Green Valley Parkway.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Revolving Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.



-20-

 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, including each Revolving Lender and each Supplemental Revolver
Lender, each other Person that becomes a “Lender” in accordance with this
Agreement and their successors and assigns and, as the context requires,
includes the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Borrower and the
Administrative Agent.

 

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is thirty days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

 

“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) $50,000,000. The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or other security
interest or preferential arrangement in the nature of a security interest of any
kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any financing lease having substantially the same economic
effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to Borrower under Article II in
the form of a Revolving Loan, Swing Line Loan, or Supplemental Revolver Loan.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Joinder Agreement, the Environmental Indemnity Agreement, the Collateral
Documents and the Fee Letter. For the avoidance of doubt, the term “Loan
Document” shall include each Amendment Document.



-21-

 

“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans, (b) a
conversion of Loans from one Type to the other, or (c) a continuation of
Eurodollar Rate Loans, in each case pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit 2.02.

 

“Loan Parties” means, collectively, Borrower and each Guarantor.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent) or financial condition of Borrower and its Subsidiaries
taken as a whole; (b) a material impairment of the ability of either
(i) Borrower or (ii) Borrower and the Guarantors taken as a whole, to perform
their respective obligations under any Loan Document; (c) a material adverse
effect upon the legality, validity, binding effect or enforceability against any
Loan Party of any Loan Document to which it is a party, or (d) a material
adverse effect upon the rights and remedies of the Administrative Agent or the
Lenders under the Loan Documents.

 

"Material Leased Premises" means any real estate location leased by any Loan
Party (other than as a ground lessee) on which is located at any time Collateral
constituting personal property having a book value in excess of $1,000,000.

 

“Material Plan” means at any time a Pension Plan or Pension Plans having
aggregate Unfunded Pension Liabilities in excess of $10,000,000.

 

“Material Real Estate Asset” means (i) any fee-owned real property of any Loan
Party having a fair market value in excess of $1,000,000 as of the date of the
acquisition thereof, and (ii) any real property as to which any Loan Party is
the ground lessee having a fair market value in excess of $1,000,000 (including
the value of any improvements thereon) as of either (a) the date of acquisition
thereof, or (b) any subsequent date of any determination thereof,

 

“Maturity Date” February 22, 2012; provided, however, that, if such date is not
a Business Day, the Maturity Date shall be the next preceding Business Day.

 

“Maximum Supplemental Revolver Commitment” means as of any date of determination
thereof, (x) $111,650,000 minus (y) the aggregate Dollar amount of any and all
reductions in the positions shown on Annex I to Schedule 2.01.2 .

 

“Merger” has the meaning set forth in the Recitals to this Agreement.

 

“Merger Agreement” has the meaning set forth in the Recitals to this Agreement.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgaged Property” means any real property that is owned or leased by a Loan
Party and is subject to a Mortgage.

 

“Mortgages” means the mortgages, deeds of trust or deeds to secure debt that
purport to grant to the Administrative Agent a security interest in the fee
interests and/or leasehold interests of any Loan Party in any the real property,
including without limitation the Las Vegas Deed of Trust.

 

“Mt. Wayte Realty” means Mt. Wayte Realty, LLC, a Massachusetts limited
liability company.



-22-

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Borrower or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

 

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by Borrower or any Subsidiary in respect of any Disposition or
Involuntary Disposition, net of (a) direct costs incurred in connection
therewith (including, without limitation, legal, accounting and investment
banking fees, and sales commissions), (b) taxes paid or payable as a result
thereof and (c)  the amount necessary to retire any Indebtedness secured by a
Permitted Lien (ranking senior to any Lien of the Administrative Agent) on the
related property; it being understood that “Net Cash Proceeds” shall include,
without limitation, any cash or Cash Equivalents received upon the sale or other
disposition of any non-cash consideration received by Borrower or any Subsidiary
.

 

“Net Outstanding Amount of Eligible Accounts” means as of the date of any
determination thereof, the aggregate outstanding amount of all Eligible Accounts
less (without duplication) any credits or adjustments applicable thereto and any
amount withheld by the account debtors thereunder as retainages under the
contracts giving rise to such accounts.

 

“Non-Extension Notice Date” has the meaning set forth in Section 2.03(b)(iii).

 

“Note” has the meaning specified in Section 2.11(a).

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. The foregoing shall also include
(a) all obligations under any Swap Contract between any Loan Party and any
Lender or Affiliate of a Lender that is permitted to be incurred pursuant to
Section 8.03(d) and (b) all obligations under any Treasury Management Agreement
between any Loan Party and any Lender or Affiliate of a Lender.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.



-23-

 

“Outstanding Amount” means (i) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of any Loans occurring on such date;
and (ii) with respect to any L/C Obligations on any date, the amount of such
L/C Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the
L/C Obligations as of such date, including as a result of any reimbursements by
Borrower of Unreimbursed Amounts.

 

“Participant” has the meaning specified in Section 11.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“PCAOB” means the Public Company Accounting Oversight Board.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Borrower or any
ERISA Affiliate or to which Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

“Perfection Certificate” means a certificate in form satisfactory to the
Administrative Agent that provides information with respect to the personal or
mixed property of each Loan Party.

 

“Permitted Accounts” has the meaning specified in Section 8.17.

 

“Permitted Acquisitions” has the meaning specified in Section 8.02(d).

 

“Permitted Group” means (i) Ronald N. Tutor and (ii) any Person Controlled by
said Ronald N. Tutor who becomes a shareholder of Borrower.

 

“Permitted Indebtedness” has the meaning specified in Section 8.03.

 

“Permitted Insured” means (a) any Person, including any subcontractor of
Borrower or one of its Subsidiaries, engaged to perform work on a project,
(b) any vendor engaged to provide goods or services to a project, and (c) any
owner of or interest holder in a project, in each case for a project in which
Borrower or one of its Subsidiaries is acting as the general contractor or a
subcontractor.

 

“Permitted Investments” has the meaning specified in Section 8.02.

 

“Permitted Liens” means, at any time, Liens in respect of property of Borrower
or any of its Subsidiaries permitted to exist at such time pursuant to the terms
of Section 8.01.

 

“Permitted Transfers” means (a) Dispositions of inventory in the ordinary course
of business; (b) Dispositions of machinery and equipment no longer used or
useful in the conduct of business of Borrower and its Subsidiaries that are
Disposed of in the ordinary course of business; (c) Dispositions of property to
Borrower or any Subsidiary; provided, that if the transferor of such property is
a Loan Party the transferee thereof must be a Loan Party, or, to the extent such
Disposition does not result in a Restricted Subsidiary having assets in excess
of $100,000, to a Restricted Subsidiary; (d) Dispositions of accounts receivable
in connection with the collection or compromise thereof; (e) licenses,
sublicenses, leases or subleases granted to others, including leases and loans
of



-24-

 

equipment to Joint Ventures, in each case not interfering in any material
respect with the business of Borrower and its Subsidiaries; and (f) the sale or
disposition of Cash Equivalents for fair market value.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, joint stock company, partnership,
unincorporated organization, Governmental Authority or other entity.

 

“Pledge Agreement” means the Borrower Pledge Agreement dated as of
January 23, 2002 between Borrower and Existing Agent, as amended, under which
the Pledged Equity Interests, as defined therein, were pledged to the
Administrative Agent and in which pursuant to Section 11.18 of the Existing
Credit Agreement all rights and claims therein were released by the
Administrative Agent effective as of the Closing Date.

 

“Platform” has the meaning specified in Section 7.02.

 

“Post-Closing Letter” means a letter, in form and substance satisfactory to
Administrative Agent, setting forth Borrower’s obligation to deliver such
documents or satisfy such conditions as may be described, and on or prior to the
dates specified, therein.

 

“Pro Forma Basis” means, for purposes of calculating the financial covenants set
forth in Section 8.11 (including for purposes of determining the Applicable
Rate), that any Disposition (other than Permitted Transfers), Involuntary
Disposition or Acquisition shall be deemed to have occurred as of the first day
of the most recent four fiscal quarter period preceding the date of such
transaction for which Borrower was required to deliver financial statements
pursuant to Section 7.01(a) or (b). In connection with the foregoing, (a) with
respect to any Disposition or Involuntary Disposition, (i) income statement and
cash flow statement items (whether positive or negative) attributable to the
property disposed of shall be excluded to the extent relating to any period
occurring prior to the date of such transaction and (ii) Indebtedness which is
retired shall be excluded and deemed to have been retired as of the first day of
the applicable period and (b) with respect to any Acquisition, (i) income
statement items attributable to the Person or property acquired shall be
included to the extent relating to any period applicable in such calculations to
the extent (A) such items are not otherwise included in such income statement
items for Borrower and its Subsidiaries in accordance with GAAP or in accordance
with any defined terms set forth in Section 1.01 and (B) such items are
supported by financial statements or other information reasonably satisfactory
to the Administrative Agent and (ii) any Indebtedness incurred or assumed by
Borrower or any Subsidiary (including the Person or property acquired) in
connection with such transaction and any Indebtedness of the Person or property
acquired which is not retired in connection with such transaction (A) shall be
deemed to have been incurred as of the first day of the applicable period and
(B) if such Indebtedness has a floating or formula rate, shall have an implied
rate of interest for the applicable period for purposes of this definition
determined by utilizing the rate which is or would be in effect with respect to
such Indebtedness as at the relevant date of determination.

 

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of Borrower containing reasonably detailed calculations of the financial
covenants set forth in Section 8.11 on a Pro Forma Basis after giving effect to
the applicable transaction.

 

“Purchase Price” means, with respect to any Acquisition, all direct, indirect,
and deferred cash payments made to or for the benefit of the Person being
acquired (or whose assets are being acquired), its shareholders, officers,
directors, employees, or Affiliates in connection with such Acquisition,
including, without limitation, the amount of any Indebtedness being assumed in
connection with such Acquisition (and subject to the limitations on Permitted
Indebtedness



-25-

 

hereunder), seller financing, and payments under non-competition agreements
entered into in connection with such Acquisition and similar agreements,
including, without limitation, consulting agreements, but expressly excluding
employment agreements, any non-cash consideration and the value of any stock,
options, or warrants or other rights to acquire stock issued as part of the
consideration in such transaction); provided that, for the purposes hereof,
non-competition agreements shall be valued at their present value discounted
over the term of such agreement at the Base Rate in effect at the time of the
Acquisition.

 

“R&S” means Rudolph & Sletten, Inc., a California corporation.

 

“Register” has the meaning specified in Section 11.06(c).

 

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of Borrower as prescribed by the Securities Laws.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Release” means any discharge, emission or release, including a Release as
defined in CERCLA at 42 U.S.C. 9601(22).

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application, and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.

 

“Required Class Lenders” means, at any time of determination, (i) for the Class
of Lenders having Revolving Exposure, Lenders holding more than 50% of the
aggregate Revolving Exposure of all such Lenders; and (ii) for the Class of
Lenders having Supplemental Revolver Exposure, Lenders holding more than 50% of
the aggregate Supplemental Revolver Exposure of all such Lenders.

 

“Required Lenders” means, at any time, any one or more Lenders, excluding any
Defaulting Lender, holding in the aggregate more than (a) 50% the Aggregate
Revolving Exposure, and (b) 50% of the Aggregate Supplemental Revolver Exposure.

 

“Responsible Officer” means the chief executive officer, president, chief
operating officer, chief financial officer, treasurer, assistant treasurer or
controller of a Loan Party and any other officer of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent. Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

 

“Restricted Payment” means (a) any payment made under the Dividend Notes, and
(b) any dividend or other distribution (whether in cash, securities or other
property) with respect to any Equity Interests of any Person or any of its
Subsidiaries, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such Equity



-26-

 

Interests or on account of any return of capital to such Person’s stockholders,
partners or members (or the equivalent Person thereof).

 

“Restricted Subsidiary” means (a) any Insignificant Subsidiary, and (b) CIS.

 

“Revolving Commitment” means, as to each Revolving Lender, its obligation to
(a) make Revolving Loans to Borrower pursuant to Section 2.01.1, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01.1 for
Revolving Loans, or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

 

“Revolving Commitment Fee” has the meaning specified in Section 2.09(a)(i)

 

“Revolving Exposure” means with respect to any Revolving Lender as of any date
of determination, (a) prior to the termination of the Revolving Commitments,
that Lender’s Revolving Commitment; and (b) after the termination of the
Revolving Commitments, the sum of (i) the aggregate principal Outstanding Amount
of the Revolving Loans of that Lender, (ii) in the case of the L/C Issuer, the
aggregate amount of L/C Obligations (net of any participations by Lenders
therein), (iii) the aggregate amount of all participations by that Lender in any
outstanding L/C Obligations, (iv) in the case of Swing Line Lender, the
aggregate principal Outstanding Amount of all Swing Line Loans (net of any
participations by Lenders therein), and (v) the aggregate amount of all
participations by that Lender in any outstanding Swing Line Loans.

 

“Revolving Loan” has the meaning specified in Section 2.01.1(a).

 

“Revolving Lender” means each Lender having a Revolving Commitment or any
Revolving Loan outstanding or both.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Sale and Leaseback Transaction” means, with respect to Borrower or any
Subsidiary, any arrangement, directly or indirectly, with any Person, other than
those arrangements otherwise permitted pursuant to Section 8.03(g) hereof,
whereby Borrower or such Subsidiary shall sell or transfer any property used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rent or lease such property or other property that it intends to use for
substantially the same purpose or purposes as it previously used such property.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.

 

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or



-27-

 

any Subsidiary of such Person may sell, convey or otherwise transfer, or grant a
security interest in, accounts, payments, receivables, rights to future lease
payments or residuals or similar rights to payment to a special purpose
subsidiary or affiliate of such Person; provided however, that Securitization
Transactions shall not include any bonding transactions.

 

“Security Agreement” means the Second Amended and Restated Security Agreement
dated as of the Amendment Effective Date executed in favor of the Administrative
Agent by each of the Loan Parties, as the same may be amended, restated or
otherwise modified from time to time.

 

“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature, (c) such Person is not engaged in
a business or a transaction, and is not about to engage in a business or a
transaction, for which such Person’s property would constitute unreasonably
small capital, (d) the fair value of the property of such Person is greater than
the total amount of liabilities, including contingent liabilities, of such
Person and (e) the present fair salable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured. The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

 

“Subsidiary” of any Person means any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person. Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of Borrower.

 

“Supplemental Revolver Commitment Fee” has the meaning specified in
Section 2.09(a)(ii).

 

“Supplemental Revolver Commitment” means, as to each Supplemental Revolver
Lender, its obligation to make a Supplemental Revolving Loan to Borrower
pursuant to Section 2.01.2 in an aggregate amount not to exceed the amount set
forth such Supplemental Revolver Lender’s name on Schedule 2.01.2 for
Supplemental Revolving Loans, or in the Assignment and Assumption pursuant to
which such Supplemental Revolver Lender becomes a Supplemental Revolver Lender
hereunder.

 

“Supplemental Revolver Exposure” means with respect to any Supplemental Revolver
Lender as of any date of determination, (a) prior to the termination of the
Supplemental Revolver Commitment, that Lender’s Supplemental Revolver
Commitment; and (b) after the termination of the Supplemental Revolver
Commitment, the aggregate outstanding principal amount of the Supplemental
Revolver Loans of that Lender.

 

“Supplemental Revolver Lender” each Lender having a Supplemental Revolving
Commitment or any Supplemental Revolver Loan outstanding or both.

 

“Supplemental Revolver Maturity Date” means May 6, 2009.

 

“Supplemental Revolver Loan” has the meaning specified in Section 2.01.2.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity



-28-

 

contracts, equity or equity index swaps or options, bond or bond price or bond
index swaps or options or forward bond or forward bond price or forward bond
index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit 2.04.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the Aggregate Revolving Commitments. The Swing Line Sublimit is part of, and
not in addition to, the Aggregate Revolving Commitments.

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swing Line Loans and all L/C Obligations.

 

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services.



-29-

 

“Tutor-Saliba” means Tutor-Saliba Corporation, a California corporation.

 

“Tutor Subsidiaries” means Tutor-Saliba and each of its Subsidiaries.

 

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding that Pension Plan pursuant to Section 412 of the Internal Revenue Code
for the applicable plan year.

 

“United States” and “U.S.” mean the United States of America

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“USA Patriot Act” has the meaning specified in Section 11.17.

 

“Voting Interest” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or Persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

 

“Wholly Owned Subsidiary” means any Person 100% of whose Equity Interests are at
the time owned by Borrower directly or indirectly through other Persons 100% of
whose Equity Interests are at the time owned, directly or indirectly, by
Borrower.

 

 

1.02

Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)        The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.” The word “will” shall be construed to have
the same meaning and effect as the word “shall.” Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including any Organization Document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and



-30-

 

all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(b)       In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)        Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.

 

 

1.03

Accounting Terms.

 

(a)        Generally. Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements.

 

(b)       Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Required Lenders, which
approval shall not be unreasonably withheld or delayed); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

 

(c)        Calculations; Consolidation of Variable Interest Entities.
Notwithstanding the above, the parties hereto acknowledge and agree that all
calculations of the financial covenants in Section 8.11 (including for purposes
of determining the Applicable Rate) shall be made on a Pro Forma Basis where
applicable. All references herein to consolidated financial statements of
Borrower and its Subsidiaries or to the determination of any amount for Borrower
and its Subsidiaries on a consolidated basis or any similar reference shall, in
each case, be deemed to include each variable interest entity that Borrower is
required to consolidate pursuant to FASB Interpretation No. 46 – Consolidation
of Variable Interest Entities: an interpretation of ARB No. 51 (January 2003) as
if such variable interest entity were a Subsidiary as defined herein.

 

 

1.04

Rounding.

 

Any financial ratios required to be maintained by Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).



-31-

 

1.05

Times of Day.

 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

 

1.06

Letter of Credit Amounts.

 

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

ARTICLE II

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

 

2.01.1

Revolving Loans.

 

(a)        Revolving Loans. Subject to the terms and conditions set forth
herein, each Revolving Lender severally agrees to make loans (each such loan, a
“Revolving Loan”) to Borrower in Dollars from time to time on any Business Day
during the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Commitment; provided, however,
that after giving effect to any Borrowing of Revolving Loans, (i) the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments, and
(ii) the aggregate Outstanding Amount of the Revolving Loans of any Lender, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all
L/C Obligations, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Revolving
Commitment. Within the limits of each Lender’s Revolving Commitment, and subject
to the other terms and conditions hereof, Borrower may borrow under this
Section 2.01.1, prepay under Section 2.05, and reborrow under this
Section 2.01.1. Revolving Loans may be Base Rate Loans or Eurodollar Rate Loans,
as further provided herein, provided, however, all Borrowings made on the
Closing Date shall be made as Base Rate Loans.

 

(b)       Increases of the Aggregate Revolving Commitments. Borrower shall have
the right, upon at least fifteen (15) Business Days’ prior written notice to the
Administrative Agent, to increase the Aggregate Revolving Commitments by up to
$45,000,000 in the aggregate in one or more increases, at any time prior to the
date that is six (6) months prior to the Maturity Date, subject, however, in any
such case, to satisfaction of the following conditions precedent:

 

(i)        the Aggregate Revolving Commitments shall not exceed $200,000,000
without the consent of the Required Class Lenders having Revolving Exposure;

 

(ii)       no Default shall have occurred and be continuing on the date on which
such increase is to become effective;

 

(iii)      the representations and warranties set forth in Article VI shall be
true and correct on and as of the date on which such increase is to become
effective;



-32-

 

(iv)      such increase shall be in a minimum amount of $10,000,000 and in
integral multiples of $5,000,000 in excess thereof;

 

(v)       such requested increase shall only be effective upon receipt by the
Administrative Agent of (A) additional commitments in a corresponding amount of
such requested increase from either existing Lenders and/or one or more other
institutions that qualify as an Eligible Assignee (it being understood and
agreed that no existing Lender shall be required to provide an additional
commitment) and (B) documentation from each institution providing an additional
commitment evidencing their commitment and their obligations under this
Agreement in form and substance acceptable to the Administrative Agent;

 

(vi)      the Administrative Agent shall have received all documents (including
resolutions of the board of directors of Borrower) it may reasonably request
relating to the corporate or other necessary authority for and the validity of
such increase in the Aggregate Revolving Commitments, and any other matters
relevant thereto, all in form and substance reasonably satisfactory to the
Administrative Agent; and

 

(vii)     if any Revolving Loans are outstanding at the time of the increase in
the Aggregate Revolving Commitments, Borrower shall, if applicable, prepay one
or more existing Revolving Loans (such prepayment to be subject to
Section 3.05) in an amount necessary such that after giving effect to the
increase in the Aggregate Revolving Commitments, each Lender will hold its pro
rata share (based on its Applicable Percentage of the increased Aggregate
Revolving Commitments) of outstanding Revolving Loans.

 

 

2.01.2

Supplemental Revolver Loans.

 

Subject to the terms and conditions set forth herein, each Supplemental Revolver
Lender severally agrees to make loans (each such loan, a “Supplemental Revolver
Loan”) to Borrower in Dollars from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of such Lender’s Supplemental Revolver Commitment; provided, however,
that after giving effect to any Borrowing of Supplemental Revolver Loans,
(i) the Total Revolving Outstandings shall equal the Aggregate Revolving
Commitments, and (ii) the aggregate amount of all Supplemental Revolver Loans
outstanding shall not exceed the Maximum Supplemental Revolver Commitment.
Within the limits of each Supplemental Revolver Lender’s Supplemental Revolver
Commitment, and subject to the other terms and conditions hereof, Borrower may
borrow under this Section 2.01.2, prepay under Section 2.05, and reborrow under
this Section 2.01.2. Supplemental Revolver Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.



-33-

 

2.02

Borrowings, Conversions and Continuations of Loans.

 

(a)        Each Borrowing, each conversion of Loans from one Type to the other,
and each continuation of Eurodollar Rate Loans shall be made upon Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of, Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of
any Borrowing of Base Rate Loans. Each telephonic notice by Borrower pursuant to
this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of Borrower. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple
of $500,000 in excess thereof. Each Loan Notice (whether telephonic or
written) shall specify (i) whether Borrower is requesting a Borrowing, a
conversion of Loans from one Type to the other, or a continuation of Eurodollar
Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto. If
Borrower fails to specify a Type of a Loan in a Loan Notice or if Borrower fails
to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.
Notwithstanding anything to the contrary herein, a Swing Line Loan may not be
converted to a Eurodollar Rate Loan. Borrower shall not submit a Loan Notice for
any Supplemental Revolver Loan unless, after giving effect to the Borrowing
requested by any Loan Notice requesting a Revolving Loan delivered concurrently
with such Loan Notice, the Total Revolving Outstandings shall equal the
Aggregate Revolving Commitments on the date on which the Borrowing being
requested thereunder, and each request by Borrower for a Supplemental Revolver
Loan shall be deemed to be a representation by Borrower that the Supplemental
Revolver Loan so requested complies with the such condition.

 

(b)       Following receipt of a Loan Notice for either a Revolving Loan or a
Supplemental Revolver Loan, as the case may be, the Administrative Agent shall
promptly notify each Lender holding a Revolving Commitment or a Supplemental
Revolver Commitment, as the case may be (each such Lender, an “Applicable
Lender”) of the amount of its Applicable Percentage of the applicable Loans, and
if no timely notice of a conversion or continuation is provided by Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans as described in the preceding subsection (a). In
the case of a Borrowing, each Applicable Lender shall make the amount of its
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 5.02, the Administrative Agent shall make all
funds so received available to Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by Borrower; provided,
however, that if, on the date of a Borrowing of Revolving Loans, there are
L/C Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the



-34-

 

payment in full of any such L/C Borrowings and second, shall be made available
to Borrower as provided above.

 

(c)        Except as otherwise provided herein, including Section 3.05, a
Eurodollar Rate Loan may be continued or converted only on the last day of the
Interest Period for such Eurodollar Rate Loan. During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurodollar
Rate Loans without the consent of the Required Lenders, and the Required Lenders
may demand that any or all of the then outstanding Eurodollar Rate Loans be
converted immediately to Base Rate Loans.

 

(d)       The Administrative Agent shall promptly notify Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify Borrower and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

 

(e)        After giving effect to all Borrowings, all conversions of Loans from
one Type to the other, and all continuations of Loans as the same Type, there
shall not be more than 5 Interest Periods in effect with respect to the Loans.

 

 

2.03

Letters of Credit.

 

 

(a)

The Letter of Credit Commitment.

 

(i)        Subject to the terms and conditions set forth herein, (A) the
L/C Issuer agrees, in reliance upon the agreements of the Revolving Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit in Dollars for the account of Borrower or any of its
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Revolving Lenders severally agree to participate
in Letters of Credit issued for the account of Borrower or its Subsidiaries and
any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments, (y) the
aggregate Outstanding Amount of the Revolving Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Revolving Commitment and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit. Each request by Borrower for the issuance or amendment of a Letter of
Credit shall be deemed to be a representation by Borrower that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence. Within the foregoing limits, and subject to the terms
and conditions hereof, Borrower’s ability to obtain Letters of Credit shall be
fully revolving, and accordingly Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed. All Existing Letters of Credit shall be
deemed to have been issued pursuant hereto, and from and after the Closing Date
shall be subject to and governed by the terms and conditions hereof.



-35-

 

 

(ii)

The L/C Issuer shall not issue any Letter of Credit if:

 

(A)        subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Class Lenders having Revolving Exposure
have approved such expiry date; or

 

(B)       the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Revolving Lenders have
approved such expiry date.

 

(iii)   The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

 

(A)       any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
L/C Issuer with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the L/C Issuer is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the
L/C Issuer any unreimbursed loss, cost or expense which was not applicable on
the Closing Date and which the L/C Issuer in good faith deems material to it;

 

(B)       the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;

 

(C)       except as otherwise agreed by the Administrative Agent and the
L/C Issuer, such Letter of Credit is in an initial stated amount less than
$100,000, in the case of a commercial Letter of Credit, or $100,000, in the case
of a standby Letter of Credit;

 

(D)       such Letter of Credit is to be denominated in a currency other than
Dollars;

 

(E)       such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or

 

(F)       a default of any Revolving Lender’s obligations to fund under
Section 2.03(c) exists or any Revolving Lender is at such time a Defaulting
Lender hereunder, unless the L/C Issuer has entered into satisfactory
arrangements with Borrower or such Lender to eliminate the L/C Issuer’s risk
with respect to such Lender.

 

(iv)      The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.



-36-

 

(v)       The L/C Issuer shall act on behalf of the Revolving Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article X with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article X included the L/C Issuer with respect to such acts or
omissions, and (B) as additionally provided herein with respect to the
L/C Issuer.

 

(b)       Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

 

(i)        Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of Borrower. Such
Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least five (5) Business Days
(or such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the L/C Issuer may require. In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require.
Additionally, Borrower shall furnish to the L/C Issuer and the Administrative
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as the
L/C Issuer or the Administrative Agent may reasonably require.

 

(ii)       Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article V shall not be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of Borrower or the applicable Subsidiary or enter into
the applicable amendment, as the case may be, in each case in accordance with
the L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Revolving Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the L/C Issuer a
risk participation in such Letter of Credit in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Letter of Credit.



-37-

 

(iii)       If Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer shall issue a Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
any such Auto-Extension Letter of Credit must permit the L/C Issuer to prevent
any such extension at least once in each twelve-month period (commencing with
the date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the L/C Issuer, Borrower shall
not be required to make a specific request to the L/C Issuer for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the
Revolving Lenders shall be deemed to have authorized (but may not require) the
L/C Issuer to permit the extension of such Letter of Credit at any time to an
expiry date not later than the Letter of Credit Expiration Date; provided,
however, that the L/C Issuer shall not permit any such extension if (A) the
L/C Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is five Business Days
before the Non-Extension Notice Date from the Administrative Agent, any Revolver
Lender or Borrower that one or more of the applicable conditions specified in
Section 5.02 is not then satisfied, and in each case directing the L/C Issuer
not to permit such extension.

 

(iv)       Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

 

(c)

Drawings and Reimbursements; Funding of Participations.

 

(i)         Upon receipt from the beneficiary of any Letter of Credit of any
notice of drawing under such Letter of Credit, the L/C Issuer shall notify
Borrower and the Administrative Agent thereof. If L/C issuer notifies Borrower
on or before 2:00 p.m. on the date of any payment by the L/C Issuer under a
Letter of Credit (each such date, an “Honor Date”) of such payment, Borrower
shall reimburse the L/C Issuer through the Administrative Agent in an amount
equal to the amount of such drawing on the Honor Date, or on the next Business
Day if such notice is provided after 2:00 p.m. on the Honor Date. If Borrower
fails to so reimburse the L/C Issuer by such time, the Administrative Agent
shall promptly notify each Revolving Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, Borrower shall be deemed
to have requested a Borrowing of Base Rate Loans to be disbursed on the Honor
Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the conditions set forth in Section 5.02 (other than
the delivery of a Loan Notice) and provided that, after giving effect to such
Borrowing, the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments. Any notice given by the L/C Issuer or the Administrative
Agent pursuant to this Section 2.03(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.



-38-

 

(ii)        Each Revolving Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer at the Administrative Agent’s Office in an amount
equal to its Applicable Percentage of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each
Revolving Lender that so makes funds available shall be deemed to have made a
Base Rate Loan to Borrower in such amount. The Administrative Agent shall remit
the funds so received to the L/C Issuer.

 

(iii)       With respect to any Unreimbursed Amount that is not fully refinanced
by a Borrowing of Base Rate Loans because the conditions set forth in
Section 5.02 cannot be satisfied or for any other reason, Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

 

(iv)       Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the
L/C Issuer.

 

(v)        Each Revolving Lender’s obligation to make Revolving Loans or
L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the L/C Issuer, Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Lender’s obligation to make Revolving
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 5.02 (other than delivery by Borrower of a Loan Notice). No such making
of an L/C Advance shall relieve or otherwise impair the obligation of Borrower
to reimburse the L/C Issuer for the amount of any payment made by the L/C Issuer
under any Letter of Credit, together with interest as provided herein.

 

(vi)       If any Revolving Lender fails to make available to the Administrative
Agent for the account of the L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
L/C Issuer at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the L/C Issuer in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the L/C Issuer in connection with the foregoing. If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s Revolving Loan included in the relevant
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the L/C Issuer submitted to any Revolving Lender



-39-

 

(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.

 

 

(d)

Repayment of Participations.

 

(i)         At any time after the L/C Issuer has made a payment under any Letter
of Credit and has received from any Revolving Lender such Lender’s L/C Advance
in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from Borrower or otherwise, including proceeds of cash collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage thereof in the same funds as those
received by the Administrative Agent.

 

(ii)        If any payment received by the Administrative Agent for the account
of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned
under any of the circumstances described in Section 11.05 (including pursuant to
any settlement entered into by the L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of the L/C Issuer
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Revolving Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.

 

(e)        Obligations Absolute. The obligation of Borrower to reimburse the
L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

 

(i)     any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;

 

(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that Borrower or any Subsidiary may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

 

(iii)   any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

(iv)   any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any



-40-

 

transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

 

(v)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Borrower or any Subsidiary
except for circumstances or happenings arising from the gross negligence or
willful misconduct of the L/C Issuer.

 

Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower will
immediately notify the L/C Issuer. Borrower shall be conclusively deemed to have
waived any such claim against the L/C Issuer and its correspondents unless such
notice is given as aforesaid.

 

(f)        Role of L/C Issuer. Each Revolving Lender and Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Revolving Lender for (i) any action taken or omitted in connection herewith at
the request or with the approval of the Revolving Lenders or the Required Class
Lenders having Revolving Exposure, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. Borrower hereby
assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Letter of Credit; provided, however, that this
assumption is not intended to, and shall not, preclude Borrower’s pursuing such
rights and remedies as it may have against the beneficiary or transferee at law
or under any other agreement. None of the L/C Issuer, the Administrative Agent,
any of their respective Related Parties nor any correspondent, participant or
assignee of the L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 2.03(e); provided, however, that
anything in such clauses to the contrary notwithstanding, Borrower may have a
claim against the L/C Issuer, and the L/C Issuer may be liable to Borrower, to
the extent, but only to the extent, of any direct, as opposed to consequential
or exemplary, damages suffered by Borrower which Borrower proves were caused by
the L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

 

(g)       Cash Collateral. Upon the request of the Administrative Agent, (i) if
the L/C Issuer has honored any full or partial drawing request under any Letter
of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of
the Maturity Date, any L/C Obligation for any reason remains outstanding,
Borrower shall, in each case, immediately Cash Collateralize the then
Outstanding Amount of all L/C Obligations. Sections 2.05 and 9.02(c) set forth
certain additional requirements to deliver Cash Collateral hereunder. For
purposes of this Section 2.03, Section 2.05 and Section 9.02(c), “Cash
Collateralize” means to pledge and deposit with or deliver to the



-41-

 

Administrative Agent, for the benefit of the L/C Issuer and the Revolving
Lenders, as collateral for the L/C Obligations, cash or deposit account balances
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the L/C Issuer (which documents are hereby consented to
by the Lenders). Derivatives of such term have corresponding meanings. Borrower
hereby grants to the Administrative Agent, for the benefit of the L/C Issuer and
the Revolving Lenders, a security interest in all such cash, deposit accounts
and all balances therein and all proceeds of the foregoing. Cash Collateral
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America.

 

(h)       Applicability of ISP and UCP. Unless otherwise expressly agreed by the
L/C Issuer and Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), (i) the rules of the ISP
shall apply to each standby Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance shall apply to each
commercial Letter of Credit.

 

(i)        Letter of Credit Fees. Borrower shall pay to the Administrative Agent
for the account of each Revolving Lender in accordance with its Applicable
Percentage a Letter of Credit fee (the “Letter of Credit Fee”) equal to the
Applicable Rate times the daily amount available to be drawn under such Letter
of Credit. For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. Letter of Credit Fees shall be
(i) due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears. If there
is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, while any Event of Default exists, all Letter of
Credit Fees shall accrue at the Default Rate.

 

(j)        Documentary and Processing Charges Payable to L/C Issuer. Borrower
shall pay directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

 

(k)       Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

 

(l)        Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit. Borrower hereby acknowledges that the issuance of Letters
of Credit for the account of Subsidiaries inures to the benefit of Borrower, and
that Borrower’s business derives substantial benefits from the businesses of
such Subsidiaries.

 

 

2.04

Swing Line Loans.

 

(a)        Swing Line Facility. Subject to the terms and conditions set forth
herein, the Swing Line Lender agrees, in reliance upon the agreements of the
other Revolving Lenders set forth in this Section 2.04, to make loans (each such
loan, a “Swing Line Loan”) to Borrower in Dollars from time



-42-

 

to time on any Business Day during the Availability Period in an aggregate
amount not to exceed at any time outstanding the amount of the Swing Line
Sublimit, notwithstanding the fact that such Swing Line Loans, when aggregated
with the Applicable Percentage of the Outstanding Amount of Revolving Loans and
L/C Obligations of the Lender acting as Swing Line Lender, may exceed the amount
of such Lender’s Revolving Commitment; provided, however, that after giving
effect to any Swing Line Loan, (i) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments, and (ii) the aggregate Outstanding
Amount of the Revolving Loans of any Revolving Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Revolving Commitment, and provided,
further, that Borrower shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan. Within the foregoing limits, and
subject to the other terms and conditions hereof, Borrower may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04.
Each Swing Line Loan shall bear interest only at the Base Rate plus the
Applicable Rate. Immediately upon the making of a Swing Line Loan, each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Lender’s Applicable
Percentage times the amount of such Swing Line Loan.

 

(b)       Borrowing Procedures. Each Borrowing of Swing Line Loans shall be made
upon Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum principal amount of $500,000 and integral
multiples of $100,000 in excess thereof, and (ii) the requested borrowing date,
which shall be a Business Day. Each such telephonic notice must be confirmed
promptly by delivery to the Swing Line Lender and the Administrative Agent of a
written Swing Line Loan Notice, appropriately completed and signed by a
Responsible Officer of Borrower. Promptly after receipt by the Swing Line Lender
of any telephonic Swing Line Loan Notice, the Swing Line Lender will confirm
with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to 2:00 p.m. on the date of the proposed
Borrowing of Swing Line Loans (A) directing the Swing Line Lender not to make
such Swing Line Loan as a result of the limitations set forth in the proviso to
the first sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article V is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than
3:00 p.m. on the borrowing date specified in such Swing Line Loan Notice, make
the amount of its Swing Line Loan available to Borrower.

 

 

(c)

Refinancing of Swing Line Loans.

 

(i)         The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of Borrower (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each
Revolving Lender make a Base Rate Loan in an amount equal to such Lender’s
Applicable Percentage of the amount of Swing Line Loans then outstanding. Such
request shall be made in writing (which written request shall be deemed to be a
Loan Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, but subject to the conditions set forth
in Section 5.02 (other than the delivery of a Loan Notice) and provided that,
after giving effect to such Borrowing, the



-43-

 

Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments. The Swing Line Lender shall furnish Borrower with a copy of the
applicable Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Revolving Lender shall make an amount equal to its
Applicable Percentage of the amount specified in such Loan Notice available to
the Administrative Agent in immediately available funds for the account of the
Swing Line Lender at the Administrative Agent’s Office not later than 1:00 p.m.
on the day specified in such Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving Lender that so makes funds available shall
be deemed to have made a Base Rate Loan to Borrower in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

 

(ii)        If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing of Revolving Loans in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

 

(iii)       If any Revolving Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Loan included in the relevant Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Swing Line Lender submitted to any Revolving Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

 

(iv)       Each Revolving Lender’s obligation to make Revolving Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against the Swing Line Lender, Borrower or
any other Person for any reason whatsoever, (B) the occurrence or continuance of
a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Revolving Lender’s
obligation to make Revolving Loans pursuant to this Section 2.04(c) is subject
to the conditions set forth in Section 5.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of Borrower to
repay Swing Line Loans, together with interest as provided herein.



-44-

 

 

(d)

Repayment of Participations.

 

(i)         At any time after any Revolving Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage thereof in the same funds as
those received by the Swing Line Lender.

 

(ii)        If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Lender shall pay to the Swing Line Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Revolving Lenders under this clause shall survive
the payment in full of the Obligations and the termination of this Agreement.

 

(e)        Interest for Account of Swing Line Lender. The Swing Line Lender
shall be responsible for invoicing Borrower for interest on the Swing Line
Loans. Until each Revolving Lender funds its Revolving Loans that are Base Rate
Loans or risk participation pursuant to this Section 2.04 to refinance such
Lender’s Applicable Percentage of any Swing Line Loan, interest in respect of
such Applicable Percentage shall be solely for the account of the Swing Line
Lender.

 

(f)        Payments Directly to Swing Line Lender. Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

 

 

2.05

Prepayments.

 

 

(a)

Voluntary Prepayments of Loans.

 

 

(i)

Revolving Loans.

 

(A)       So long as no Supplemental Revolver Loans are outstanding, Borrower
may, upon notice from Borrower to the Administrative Agent, at any time or from
time to time voluntarily prepay Revolving Loans in whole or in part without
premium or penalty; provided that (1) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (aa) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (bb) on the date of
prepayment of Base Rate Loans; (2) any such prepayment of Eurodollar Rate Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof (or, if less, the entire principal amount thereof then
outstanding); and (3) any prepayment of Base Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof (or, if
less, the entire principal amount thereof then outstanding).

 

(B)       On any date on which a Supplemental Revolver Loan is outstanding and
solely for purposes of obtaining a Letter of Credit under Section 2.03(a)(i),
Borrower may, upon notice from Borrower to the Administrative Agent, voluntarily
prepay Revolving Loans in whole or in part without premium or penalty; provided
that (1) such notice must be received by the Administrative Agent not later than
11:00 a.m. (aa) three Business Days prior



-45-

 

to any date of prepayment of Eurodollar Rate Loans, and (bb) on the date of
prepayment of Base Rate Loans; (2) a Letter of Credit Application shall have
been submitted pursuant to Section 2.03(b)(i); and (3) any such prepayment shall
not exceed the stated amount of the Letter of Credit requested by such Letter of
Credit Application.

 

(C)       Each notice required by Section 2.05(a)(i)(A) and (B) above shall
specify the date and amount of such prepayment and the Type(s) of Loans to be
prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest
Period(s) of such Loans. The Administrative Agent will promptly notify each
Revolving Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If such notice is given by
Borrower, Borrower shall make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein. Any
prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Each such prepayment shall be applied to the Revolving
Loans of the Revolving Lenders in accordance with their respective Applicable
Percentages.

 

(ii)       Swing Line Loans. Borrower may, upon notice to the Swing Line Lender
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $500,000 or a whole multiple of $100,000 in excess thereof (or, if less, the
entire principal thereof then outstanding). Each such notice shall specify the
date and amount of such prepayment. If such notice is given by Borrower,
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

 

(iii)      Supplemental Revolver Loans. Borrower may, upon notice from Borrower
to the Administrative Agent, at any time or from time to time voluntarily prepay
Supplemental Revolver Loans in whole or in part without premium or penalty;
provided that (A) such notice must be received by the Administrative Agent not
later than 11:00 a.m. (1) three Business Days prior to any date of prepayment of
Eurodollar Rate Loans and (2) on the date of prepayment of Base Rate Loans;
(B) any such prepayment of Eurodollar Rate Loans shall be in a principal amount
of $5,000,000 or a whole multiple of $1,000,000 in excess thereof (or, if less,
the entire principal amount thereof then outstanding); and (C) any prepayment of
Base Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple
of $500,000 in excess thereof (or, if less, the entire principal amount thereof
then outstanding) . Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. The Administrative
Agent will promptly notify each Supplemental Revolver Lender of its receipt of
each such notice, and of the amount of such Lender’s Applicable Percentage of
such prepayment. If such notice is given by Borrower, Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Each such
prepayment shall be applied to the Loans of the Supplemental Revolver Lenders in
accordance with their respective Applicable Percentages.



-46-

 

 

(b)

Mandatory Prepayments of Loans.

 

(i)        (A)        Revolving Commitments. If for any reason the Total
Revolving Outstandings at any time exceed the Aggregate Revolving Commitments
then in effect, Borrower shall immediately prepay Revolving Loans and/or the
Swing Line Loans and/or Cash Collateralize the L/C Obligations in an aggregate
amount equal to such excess; provided, however, that Borrower shall not be
required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(b)(i) unless after the prepayment in full of the Revolving Loans
and Swing Line Loans the Total Revolving Outstandings exceed the Aggregate
Revolving Commitments then in effect; and

 

(B)       Supplemental Revolver Commitments. If for any reason the aggregate
Outstanding Amount of the Supplemental Revolver Loans exceeds either the
Aggregate Supplemental Revolver Commitments then in effect, or the Maximum
Supplemental Revolver Commitment, Borrower shall immediately prepay Supplemental
Revolver Loans in an aggregate amount equal to such excess.

 

(ii)       Swing Line Loans. Borrower shall repay each Swing Line Loan on or
before the tenth (10th) Business Day after the date such Swing Line Loan is
made.

 

(iii)      Sales of Mortgaged Property. Except as otherwise provided in
Section 11.21, if Borrower or any Subsidiary sells any Mortgaged Property
following a Default or Event of Default which is continuing which will result in
the realization by Borrower or such Subsidiary of Net Cash Proceeds (determined
as of the date of such sale, whether or not such Net Cash Proceeds are then
received by Borrower or such Subsidiary), Borrower shall immediately upon
receipt thereof by Borrower or such Subsidiary deliver to Administrative Agent
such Net Cash Proceeds as a prepayment of the Loans to be applied in accordance
with Section 2.05(iv) below.

 

(iv)       Application of Mandatory Prepayments. Except as otherwise provided in
this Section 2.05(b) and Section 11.21, all amounts required to be paid pursuant
to this Section 2.05(b) shall be applied as follows: with respect to all amounts
prepaid pursuant to Section 2.05(b)(i)(A), first, ratably to the L/C Borrowings
and the Swing Line Loans, second, to the outstanding Revolving Loans, and,
third, to Cash Collateralize the remaining L/C Obligations to the extent
required by Section 2.05(b)(i), and with respect to all amounts prepaid pursuant
to Section 2.05(b)(i)(B), to the outstanding Supplemental Revolver Loans; and
with respect to all amounts prepaid pursuant to Section 2.05(b)(iii) ratably to
the outstanding Revolving Loans and the outstanding Supplemental Revolver Loans
  

 

All such prepayments shall be applied first to Base Rate Loans and then to
Eurodollar Rate Loans in direct order of Interest Period maturities. All
prepayments under this Section 2.05(b) shall be subject to Section 3.05, but
otherwise without premium or penalty, and shall be accompanied by interest on
the principal amount prepaid through the date of prepayment.

 

(v)       Eurodollar Prepayment Account. If Borrower is required to make a
mandatory prepayment of Eurodollar Rate Loans under this Section 2.05(b), so
long as no Event of Default exists, Borrower shall have the right, in lieu of
making such prepayment in full, to deposit an amount equal to such mandatory
prepayment with the Administrative Agent in a cash collateral account maintained
(pursuant to documentation reasonably satisfactory to the Administrative
Agent) by and in the sole dominion and control of the



-47-

 

Administrative Agent. Any amounts so deposited shall be held by the
Administrative Agent as collateral for the prepayment of such Eurodollar Rate
Loans and shall be applied to the prepayment of the applicable Eurodollar Rate
Loans at the end of the current Interest Periods applicable thereto or, sooner,
at the election of the Administrative Agent, upon the occurrence of an Event of
Default. At the request of Borrower, amounts so deposited shall be invested by
the Administrative Agent in Cash Equivalents maturing on or prior to the date or
dates on which it is anticipated that such amounts will be applied to prepay
such Eurodollar Rate Loans; any interest earned on such Cash Equivalents will be
for the account of Borrower and Borrower will deposit with the Administrative
Agent the amount of any loss on any such Cash Equivalents to the extent
necessary in order that the amount of the prepayment to be made with the
deposited amounts may not be reduced.

 

2.06     Termination or Reduction of Aggregate Revolving Commitments and
Aggregate Supplemental Revolver Commitments.        

 

Borrower may, upon notice to the Administrative Agent, (a) at any time that the
Supplemental Revolver Commitments shall have expired or been terminated and no
Supplemental Revolver Lender shall have any Supplemental Revolver Exposure,
terminate the Aggregate Revolving Commitments, or from time to time permanently
reduce the Aggregate Revolving Commitments to an amount not less than the
Outstanding Amount of Revolving Loans, Swing Line Loans and L/C Obligations; and
(b) terminate the Aggregate Supplemental Revolver Commitment, or from time to
time permanently reduce the Aggregate Supplemental Revolver Commitment to an
amount not less than the Outstanding Amount of Supplemental Revolver Loans,
provided that, with respect to either the foregoing (a) or (b), (i) any such
notice shall be received by the Administrative Agent not later than 12:00 noon
five (5) Business Days prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $5,000,000 or any
whole multiple of $1,000,000 in excess thereof, , and (iii) if, after giving
effect to any reduction of the Aggregate Revolving Commitments, the Letter of
Credit Sublimit or the Swing Line Sublimit exceeds the amount of the Aggregate
Revolving Commitments, such sublimit shall be automatically reduced by the
amount of such excess. The Administrative Agent will promptly notify the
Revolving Lenders of any such notice of termination or reduction of the
Aggregate Revolving Commitments and the Supplemental Revolver Lenders of any
such notice of termination or reduction of the Aggregate Supplemental Revolver
Commitments. Any reduction of the Aggregate Revolving Commitments shall be
applied to the Revolving Commitment of each Lender according to its Applicable
Percentage. All fees accrued with respect thereto until the effective date of
any termination of the Aggregate Revolving Commitments or the Supplemental
Revolver Commitment, as the case may be, shall be paid on the effective date of
such termination.

 

 

2.07

Repayment of Loans.

 

(a)        Revolving Loans. Borrower shall repay to the Revolving Lenders on the
Maturity Date the aggregate principal amount of all Revolving Loans outstanding
on such date.

 

(b)       Swing Line Loans. Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Swing Line Loan is
made and (ii) the Maturity Date.

 

(c)        Supplemental Revolver Loans. Borrower shall repay the Supplemental
Revolver Lenders on the Supplemental Revolver Maturity Date the aggregate
principal amount of all Supplemental Revolver Loans outstanding on such date.



-48-

 

2.08

Interest.

 

(a)        Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the sum of the
Eurodollar Rate for such Interest Period plus the Applicable Rate for Eurodollar
Rate Loans; (ii) each Base Rate Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for Base Rate Loans; and
(iii) each Swing Line Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate for Swing Line Loans.

 

(b)       (i)         If any amount of principal of any Loan is not paid when
due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)       If any amount (other than principal of any Loan) payable by Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(iii)      Upon the request of the Required Lenders, while any Event of Default
exists, Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iv)      Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

 

(c)        Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

 

2.09

Fees.

 

In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

 

(a)        Commitment Fee. Borrower shall pay to the Administrative Agent,
(i) for the account of each Revolving Lender in accordance with its Applicable
Percentage, a commitment fee (“Revolver Commitment Fee”) equal to the product of
(A) the Applicable Rate for Revolver Commitment Fees times (B) the actual daily
amount by which the Aggregate Revolving Commitments exceed the sum of (1) the
Outstanding Amount of Revolving Loans and (2) the Outstanding Amount of
L/C Obligations, and (ii) for the account of each Supplemental Revolver Lender
in accordance with its Applicable Percentage, a commitment fee (“Supplemental
Revolver Commitment Fee” and collectively with the Revolver Commitment Fee, the
“Commitment Fees”) equal to the product of (A) the Applicable Rate for
Supplemental Revolver Commitment Fees times (B) the actual daily amount by which
the Aggregate Supplemental Revolver Commitments exceed the



-49-

 

Outstanding Amount of Supplemental Revolver Loans. The Commitment Fees shall
accrue at all times during the Availability Period, including at any time during
which one or more of the conditions in Article V is not met, and shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the last day of the Availability Period. The Commitment
Fees shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate for Commitment Fees during any quarter, the actual daily amount
shall be computed and multiplied by the Applicable Rate for Commitment Fees
separately for each period during such quarter that such Applicable Rate was in
effect. For purposes of clarification, Swing Line Loans shall not be considered
outstanding for purposes of determining the unused portion of the Aggregate
Revolving Commitments.

 

(b)       Fee Letter. Borrower shall pay to the Arranger and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letter. Such fees shall be fully earned when paid and shall
be non-refundable for any reason whatsoever.

 

(c)        Amendment Fee. Borrower shall pay to the Administrative Agent for the
account of each Existing Lender that is a Revolving Lender in accordance with
such Lender’s Applicable Percentage, an amendment fee equal to $100,000. Such
fee shall be payable on the Amendment Effective Date and shall be fully earned
when paid and shall be non-refundable for any reason whatsoever.

 

 

2.10

Computation of Interest and Fees.

 

All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

 

2.11

Evidence of Debt.

 

(a)        The Credit Extensions made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a promissory note, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each such promissory
note shall be in the form of Exhibit 2.11(a) (a “Note”). Each Lender may attach
schedules to its Note



-50-

 

and endorse thereon the date, Type (if applicable), amount and maturity of its
Loans and payments with respect thereto.

 

(b)       In addition to the accounts and records referred to in subsection (a),
each Revolving Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Letters of Credit and Swing Line Loans. In
the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Revolving Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

 

 

2.12

Payments Generally; Administrative Agent’s Clawback.

 

(a)        General. All payments to be made by Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected on computing interest or fees, as the case may be.

 

(b)       (i)  Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to Borrower to but excluding
the date of payment to the Administrative Agent, at (A) in the case of a payment
to be made by such Lender, the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by Borrower, the interest
rate applicable to Base Rate Loans. If Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to Borrower the amount of such
interest paid by Borrower for such period. If such Lender pays its share of the
applicable Borrowing to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan included in such Borrowing. Any payment by
Borrower shall be without prejudice to any claim



-51-

 

Borrower may have against a Lender that shall have failed to make such payment
to the Administrative Agent.

 

(ii)       Payments by Borrower; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that Borrower will not make such
payment, the Administrative Agent may assume that Borrower has made such payment
on such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the L/C Issuer, as the case may be, the amount due.
In such event, if Borrower has not in fact made such payment, then each of the
Lenders or the L/C Issuer, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the L/C Issuer, in immediately available funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

 

(c)        Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

(d)       Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Loans, and of the Revolving Lenders to fund participations in
Letters of Credit and Swing Line Loans and of the Lenders to make payments
pursuant to Section 11.04(c) are several and not joint. The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 11.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 11.04(c).

 

(e)        Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

(f)        Insufficient Funds. Except as otherwise provided in this Agreement,
if at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, L/C Borrowings,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
on the Revolving Loans and the Supplemental Revolver Loans, and the
L/C Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of such principal and L/C Borrowings then due to
such parties.



-52-

 

2.13

Sharing of Payments by Lenders.

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swing Line Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

 

(i)        if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(ii)       the provisions of this Section shall not be construed to apply to
(A) any payment made by Borrower pursuant to and in accordance with the express
terms of this Agreement or (B) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to Borrower or any Subsidiary thereof (as to which the
provisions of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

 

3.01

Taxes.

 

(a)        Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Loan Parties hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, provided that if any Loan Party shall be
required by applicable law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, any Lender or the L/C Issuer, as the case may be, receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) such Loan Party shall make such deductions and (iii) such Loan Party shall
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

 

(b)       Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subSection (a) above, the Loan Parties shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.



-53-

 

(c)        Indemnification by the Loan Parties. The Loan Parties shall indemnify
the Administrative Agent, each Lender and the L/C Issuer, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to Borrower by a Lender or the
L/C Issuer (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error.

 

(d)       Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Loan Party to a Governmental Authority,
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

(e)        Status of Lenders. Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by Borrower or the Administrative Agent, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if requested by Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
Borrower or the Administrative Agent as will enable Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

 

Without limiting the generality of the foregoing, if Borrower is resident for
tax purposes in the United States, any Foreign Lender shall deliver to Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of Borrower or the Administrative Agent, but only if such Foreign Lender is
legally entitled to do so), whichever of the following is applicable, in each
case certifying that such Foreign Lender is exempt from United States Federal
withholding taxes:

 

(i)        duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,

 

 

(ii)

duly completed copies of Internal Revenue Service Form W-8ECI,

 

(iii)      in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or



-54-

 

(iv)      any other form prescribed by applicable law as a basis for claiming
exemption from United States Federal withholding tax duly completed.

 

 

3.02

Illegality.

 

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to Borrower through the
Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans, either on the last day
of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans. Upon any such
prepayment or conversion, Borrower shall also pay accrued interest on the amount
so prepaid or converted.

 

 

3.03

Inability to Determine Rates.

 

If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b)  adequate and reasonable means do not exist for
determining the Eurodollar Base Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan, or (c) the Eurodollar Base Rate for
any requested Interest Period with respect to a proposed Eurodollar Rate Loan
does not adequately and fairly reflect the cost to such Lenders of funding such
Loan, the Administrative Agent will promptly notify Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Rate
Loans shall be suspended until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice. Upon receipt of such notice, Borrower
may revoke any pending request for a Borrowing of, conversion to or continuation
of Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

 

 

3.04

Increased Costs.

 

(a)        Increased Costs Generally. If any Change in Law after the date on
which a Lender or L/C Issuer becomes a Lender or L/C issuer hereunder shall:

 

(i)        impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate) or
the L/C Issuer;

 

(ii)       subject any Lender or the L/C Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Rate Loan made by it, or
change the basis of taxation of payments to such Lender or the L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by



-55-

 

Section 3.01 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or the L/C Issuer); or

 

(iii)      impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, Borrower will pay
to such Lender or the L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

 

(b)       Capital Requirements. If any Lender or the L/C Issuer determines that
any Change in Law affecting such Lender or the L/C Issuer or any Lending Office
of such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.

 

(c)        Certificates for Reimbursement. A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subSection (a) or (b) of this Section and delivered to Borrower
shall be conclusive absent manifest error. Borrower shall pay such Lender or the
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

(d)       Delay in Requests. Failure or delay on the part of any Lender or the
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six months prior to the date that such Lender or the L/C Issuer, as the case may
be, notifies Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).



-56-

 

3.05

Compensation for Losses.

 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, Borrower shall promptly compensate such Lender for and hold such Lender
harmless from any loss, cost or expense incurred by it as a result of:

 

(a)        any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)       any failure by Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by Borrower; or

 

(c)        any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by Borrower
pursuant to Section 11.13; or

 

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

 

For purposes of calculating amounts payable by Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.

 

 

3.06

Mitigation Obligations; Replacement of Lenders.

 

(a)        Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)       Replacement of Lenders. If any Lender requests compensation under
Section 3.04 or is a Defaulting Lender, or if Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, Borrower may replace such Lender in
accordance with Section 11.13.



-57-

 

3.07

Survival.

 

All of Borrower’s obligations under this Article III shall survive termination
of the Aggregate Revolving Commitments and the Aggregate Supplemental Revolver
Commitments and repayment of all other Obligations hereunder.

 

ARTICLE IV

 

GUARANTY

 

 

4.01

The Guaranty.

 

Each of the Guarantors hereby jointly and severally guarantees to each Lender,
each Affiliate of a Lender that enters into a Swap Contract or a Treasury
Management Agreement with a Loan Party, and the Administrative Agent as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or
otherwise) strictly in accordance with the terms thereof. The Guarantors hereby
further agree that if any of the Obligations are not paid in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration, as a
mandatory cash collateralization or otherwise), the Guarantors will, jointly and
severally, promptly pay the same, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of the
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, as a mandatory prepayment, by acceleration, as a mandatory
cash collateralization or otherwise) in accordance with the terms of such
extension or renewal.

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, Swap Contracts or Treasury Management Agreements, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall be limited to an aggregate amount equal to the largest amount that would
not render such obligations subject to avoidance under the Debtor Relief Laws or
any comparable provisions of any applicable state law.

 

 

4.02

Obligations Unconditional.

 

The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents, Swap Contracts or
Treasury Management Agreements, or any other agreement or instrument referred to
therein, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 4.02 that the
obligations of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances. Each Guarantor agrees that such Guarantor shall
have no right of subrogation, indemnity, reimbursement or contribution against
Borrower or any other Guarantor for amounts paid under this Article IV until
such time as the Obligations have been paid in full and the Commitments have
expired or terminated. Without limiting the generality of the foregoing, it is
agreed that, to the fullest extent permitted by law, the occurrence of any one
or more of the following shall not alter or impair the liability of any
Guarantor hereunder, which shall remain absolute and unconditional as described
above:

 

(a)        at any time or from time to time, without notice to any Guarantor,
the time for any performance of or compliance with any of the Obligations shall
be extended, or such performance or compliance shall be waived;



-58-

 

(b)       any of the acts mentioned in any of the provisions of any of the Loan
Documents, any Swap Contract or Treasury Management Agreement between any Loan
Party and any Lender, or any Affiliate of a Lender, or any other agreement or
instrument referred to in the Loan Documents, such Swap Contracts or such
Treasury Management Agreements shall have been performed or shall have not been
performed;

 

(c)        the maturity of any of the Obligations shall be accelerated, or any
of the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents, any Swap Contract or Treasury
Management Agreement between any Loan Party and any Lender, or any Affiliate of
a Lender, or any other agreement or instrument referred to in the Loan
Documents, such Swap Contracts or such Treasury Management Agreements shall be
waived or any other guarantee of any of the Obligations or any security therefor
shall be released, impaired or exchanged in whole or in part or otherwise dealt
with;

 

(d)       any Lien granted to, or in favor of, the Administrative Agent or any
Lender or Lenders as security for any of the Obligations shall fail to attach or
be perfected; or

 

(e)        any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices (other
than notices expressly required to be given to such Guarantor under this
Agreement or notices required by, and unable to be waived under, applicable law)
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any Swap Contract or any Treasury Management Agreement
between any Loan Party and any Lender, or any Affiliate of a Lender, or any
other agreement or instrument referred to in the Loan Documents, such Swap
Contracts or such Treasury Management Agreements, or against any other Person
under any other guarantee of, or security for, any of the Obligations.

 

 

4.03

Reinstatement.

 

The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each Lender on demand
for all reasonable costs and expenses (including, without limitation, the fees,
charges and disbursements of counsel) incurred by the Administrative Agent or
such Lender in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar law.

 

 

4.04

Certain Additional Waivers.

 

Each Guarantor further agrees that such Guarantor shall have no right of
recourse to security for the Obligations, except through the exercise of rights
of subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.



-59-

 

4.05

Remedies.

 

The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Obligations may be declared to be forthwith due and
payable as provided in Section 9.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said
Section 9.02) for purposes of Section 4.01 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or preventing the Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or the Obligations being deemed to have
become automatically due and payable), the Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by the
Guarantors for purposes of Section 4.01. The Guarantors acknowledge and agree
that their obligations hereunder are secured in accordance with the terms of the
Collateral Documents and that the Lenders may exercise their remedies thereunder
in accordance with the terms thereof.

 

 

4.06

Rights of Contribution.

 

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable law. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until all Obligations have been paid in full and the Commitments
have terminated.

 

 

4.07

Guarantee of Payment; Continuing Guarantee.

 

The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.

 

ARTICLE V

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

 

5.01

Reserved.

 

 

5.02

Conditions to all Credit Extensions.

 

The obligation of each Lender to honor any Request for Credit Extension is
subject to the following conditions precedent:

 

(a)        The representations and warranties of Borrower and each other Loan
Party contained in Article VI or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this
Section 5.02, the representations and warranties contained in subsections
(a) and (b) of Section 6.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01.

 

(b)       No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.



-60-

 

(c)        Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

 

Each Request for Credit Extension submitted by Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections
5.02(b) and (c) have been satisfied on and as of the date of the applicable
Credit Extension.

 

 

5.03

Amendment Effective Date

 

The amendments to the Existing Credit Agreement set forth herein shall be
effective as of the date on which each of the following conditions shall have
been satisfied (or waived in accordance with Section 11.01 of the Existing
Credit Agreement):

 

(a)        Amendment Documents. Administrative Agent shall have received copies
of each Amendment Document executed and delivered by each applicable Loan Party.

 

(b)       Organizational Documents; Incumbency. Administrative Agent shall have
received (i) signature and incumbency certificates of the officers of each
Borrower and each Loan Party; (ii) resolutions of the Board of Directors of each
Loan Party, approving and authorizing the execution, delivery and performance of
this Agreement and the other Amendment Documents to which it is a party,
certified as of the Amendment Effective Date by its secretary or an assistant
secretary as being in full force and effect without modification or amendment;
(iii) copies of the Organization Documents of each of the Tutor Subsidiaries
certified to be true and complete as of a recent date by the appropriate
Governmental Authority of the state or other jurisdiction of its incorporation
or organization, where applicable, and certified by a secretary or assistant
secretary of such Loan Party to be true and correct as of the Amendment
Effective Date; (iv) certification from the secretary or assistant of each Loan
Party (other than the Tutor Subsidiaries) that the Organization Documents such
Loan Party delivered in connection with the Existing Credit Agreement remain
true and correct as of the Amendment Effective Date; and (v) such other
documents as Administrative Agent may reasonably request.

 

(c)         Opinions of Counsel to Loan Parties. Lenders and their respective
counsel shall have received originally executed copies of favorable written
opinions, each dated as of the Amendment Effective Date and otherwise in form
and substance, and from counsel reasonably satisfactory to Administrative Agent,
and each such Loan Party hereby instructs such counsel to deliver such opinions
to Administrative Agent and Lenders.

 

(d)       Required Lender Consent. Each Lender shall have indicated its consent
to the Amendment Documents by the execution and delivery of this Agreement or
such other documents indicating such consent as are acceptable to the
Administrative Agent. Each Lender, by delivering its signature page to this
Agreement or such other documents shall be deemed to have acknowledged receipt
of, and consented to and approved, each Amendment Document and each other
document required to be approved by Lenders, as applicable, on the Amendment
Effective Date.

 

 

(e)

Lien Perfection. Receipt by Administrative Agent of the following:

 

(i)        searches of Uniform Commercial Code filings, in the jurisdiction of
formation of each of the Tutor Subsidiaries and each other jurisdiction deemed



-61-

 

appropriate by Administrative Agent, each of relatively recent dates, together
with tax and judgment lien searches for each Tutor Subsidiary;

 

(ii)       UCC financing statement signed by the debtor named therein as may be
required for each jurisdiction where such financing statement is required to be
filed to perfect Administrative Agent’s security interest in the Collateral
owned by any of the Tutor Subsidiaries;

 

(iii)      payout letter from any secured party of record holding Indebtedness
of any Loan Party (other than Permitted Indebtedness) authorizing Administrative
Agent to file termination statements terminating all Liens securing any such
Indebtedness on or prior to the Amendment Effective Date;

 

(iv)      evidence satisfactory to Administrative Agent that the requirements of
Section 7.14 of this Agreement with respect to real and personal property owned
or leased by any Tutor Subsidiary have been satisfied;

 

(f)        Evidence of Insurance. Receipt by Administrative Agent of copies of
insurance policies or certificates of insurance of the Tutor Subsidiaries
evidencing liability and casualty insurance meeting the requirements set forth
in the Loan Documents, including, but not limited to, naming Administrative
Agent as additional insured (in the case of liability insurance) or loss payee
(in the case of hazard insurance) on behalf of the Lenders.

 

(g)       USA. Patriot Act. Lenders shall have received all documentation and
other information required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including
without limitation the USA. Patriot Act.

 

(h)       Merger Effectiveness. All conditions precedent to the effectiveness of
the Merger Agreement shall have been satisfied, and Administrative Agent shall
have received certified or date and file stamped copies of each of (i) the
Restated Articles of Organization of Borrower as filed with the Secretary of The
Commonwealth of Massachusetts, and (ii) the Certificate of Merger with the
Secretary of the State of California.

 

(i)        Fees and Expenses. Borrower shall have paid all fees, costs and
expenses owing to the Administrative Agent and its counsel invoiced to Borrower
on or before the Amendment Effective Date and reimbursable by Borrower under the
terms of the Existing Credit Agreement (which payment may at Borrower’s election
be made by way of direct withdrawal by the Administrative Agent or wire transfer
from Borrower’s operating account).  

 

(j)        Amendment Effective Date Certificate. Borrower shall have delivered
to Administrative Agent an originally executed Amendment Effective Date
Certificate, together with all attachments thereto, including copies of the
fully executed Related Agreements, as defined in the Merger Agreement.

 

(k)       Post-Closing Letter. Borrower shall have delivered to Administrative
Agent the Post-Closing Letter.

 

(l)        Absence of Material Adverse Change. There shall not have occurred a
material adverse change (x) in the business, assets, properties, liabilities
(actual or contingent), operations or financial condition of Borrower and its
Subsidiaries, taken as a whole, since



-62-

 

December 31, 2007 or (y) in the facts and information regarding such entities as
represented to date.

 

(m)      Absence of Proceedings, Etc. There shall not be any action, suit,
investigation or proceeding pending or, to the knowledge of the Borrower,
threatened in any court or before any arbitrator or governmental authority that
seeks to enjoin, unwind, or otherwise challenge the Merger, or that could
reasonably be expected to (x) have a material adverse effect on the business,
assets, properties, liabilities (actual and contingent), operations, financial
condition or prospects of the Borrower and its Subsidiaries, taken as a whole,
(y) adversely affect the ability of the Borrower or any Guarantor to perform its
obligations under the Loan Documents, (z) adversely affect the rights and
remedies of any of the Agents or the Lenders under the Loan Documents.

 

(n)       No Default. All representations and warranties are true and correct
and no Default shall have occurred and be continuing (x) immediately prior to
the Amendment Effective Date, under the Existing Credit Agreement, and on the
Amendment Effective Date, under this Agreement.

 

(o)       Other. Satisfaction of such other conditions as may be determined by
Administrative Agent.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

 

The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:

 

 

6.01

Existence, Qualification and Power.

 

Borrower and each of its Subsidiaries (a) is duly organized or formed, validly
existing and, as applicable, in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, and (c) is duly qualified and is licensed and, as applicable, in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c) or in cases where a Subsidiary is not in good standing as referred to in
clause (a), to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect.

 

 

6.02

Authorization; No Contravention.

 

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party have been duly authorized by all necessary
corporate or other organizational action, and do not (a) contravene the terms of
any of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.



-63-

 

6.03

Governmental Authorization; Other Consents.

 

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
other than (i) those that have already been obtained and are in full force and
effect and (ii) filings to perfect the Liens created by the Collateral
Documents.

 

 

6.04

Binding Effect.

 

Each Loan Document has been duly executed and delivered by each Loan Party that
is party thereto. Each Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is party thereto, enforceable against each
such Loan Party in accordance with its terms.

 

 

6.05

Financial Statements; No Material Adverse Effect; No Internal Control Event.

 

(a)        The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other material liabilities, direct or contingent, of Borrower and its
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness other than those that are not material to Borrower
and its Subsidiaries as a whole or are reflected on Borrower’s most recent Form
10-Q and any subsequent Form 10-Q or Form 8-K.

 

 

(b)

Reserved.

 

(c)        From the date of the Audited Financial Statements to and including
the Amendment Effective Date, there has been no Disposition or any Involuntary
Disposition of any material part of the business or property of Borrower and its
Subsidiaries, taken as a whole, and no purchase or other acquisition by any of
them of any business or property (including any Equity Interests of any other
Person) material in relation to the consolidated financial condition of Borrower
and its Subsidiaries, taken as a whole, in each case, which is not reflected in
the foregoing financial statements or in the notes thereto and has not otherwise
been disclosed in writing to the Lenders on or prior to the Amendment Effective
Date.

 

(d)       The financial statements delivered pursuant to Section 7.01(a) and (b)
have been prepared in accordance with GAAP (except as may otherwise be permitted
under Section 7.01(a) and (b)) and present fairly in all material respects (with
respect to the financial statements delivered pursuant to Section 7.01(a)), on
the basis disclosed in the footnotes to such financial statements) the
consolidated and, in the case of annual financial statements delivered pursuant
to Section 7.01(a) to the absence of footnotes and to normal year-end audit
adjustments, consolidating, financial condition, results of operations and cash
flows of Borrower and its Subsidiaries as of the dates thereof and for the
periods covered thereby.

 

(e)        Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.



-64-

 

(f)        To the best knowledge of Borrower, no Internal Control Event exists
or has occurred since the date of the Audited Financial Statements that has
resulted in or could reasonably be expected to have a Material Adverse Effect.

 

 

6.06

Litigation.

 

Except as disclosed in Borrower’s Form 10-K for the quarterly period ended
June 30, 2008, or on Schedule 6.06, there are no actions, suits, proceedings,
claims or disputes pending or, to the knowledge of the Loan Parties after due
and diligent investigation, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against Borrower or any
of its Subsidiaries or against any of their properties or revenues that
(a) directly affects or pertains to this Agreement or any other Loan Document,
or (b) would reasonably be expected to have a Material Adverse Effect.

 

 

6.07

No Default.

 

(a)         Neither Borrower nor any Subsidiary is in default under or with
respect to any Contractual Obligation that individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.

 

 

(b)

No Default has occurred and is continuing.

 

 

6.08

Ownership of Property.

 

Each of Borrower and its Subsidiaries has good record and marketable title in
fee simple to, or valid leasehold interests in, all real property necessary or
used in the ordinary conduct of its business, except for such defects in title
as could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

 

6.09

Environmental Compliance.

 

(a)        Each of the facilities and real properties owned, leased or operated
by Borrower or any Subsidiary (the “Facilities”) and all operations at the
Facilities are in compliance with all applicable Environmental Laws where
failure to comply could reasonably be expected to have a Material Adverse
Effect, and there is no violation of any Environmental Law with respect to the
Facilities or the businesses operated by Borrower and its Subsidiaries at such
time (the “Businesses”) where such violation could reasonably be expected to
have a Material Adverse Effect, there are no conditions relating to the
Facilities or the Businesses that could give rise to liability under any
applicable Environmental Laws where such liability could reasonably be expected
to have a Material Adverse Effect, and none of the Facilities currently owned or
operated by Borrower or any of its Subsidiaries is listed or, to the best of
Borrower’s knowledge, is proposed for listing on the National Priorities List
under CERCLA or on the CERCLIS or any analogous foreign, state or local list or
is adjacent to any such property where such listing or proposed listing (i) has
resulted in, or could reasonably be expected to result in, a Lien on such
Facility or any other property of Borrower or any of its Subsidiaries having a
priority over any Liens created under any Loan Document or (ii) could reasonably
be expected to have a Material Adverse Effect.

 

(b)       None of the Facilities contains, or has previously contained, any
Hazardous Materials at, on or under the Facilities in amounts or concentrations
that constitute or constituted a violation of, or could give rise to liability
under, Environmental Laws unless the presence of such Hazardous Materials would
not reasonably be expected to have a Material Adverse Effect.



-65-

 

(c)        Without limiting the foregoing and except as disclosed on
Schedule 6.09, neither Borrower nor any Subsidiary has received any written or
verbal notice of, or inquiry from any Governmental Authority regarding, any
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Facilities or the Businesses, in each instance where such
violation, alleged violation, non-compliance, liability or potential liability
could reasonably be expected to have a Material Adverse Effect, nor does any
Responsible Officer of any Loan Party have knowledge or reason to believe that
any such notice, having such consequences, will be received or is being
threatened.

 

(d)       Hazardous Materials have not been transported or disposed of from the
Facilities, or generated, treated, stored or disposed of at, on or under any of
the Facilities or any other location, in each case by or on behalf Borrower or
any Subsidiary in violation of, or in a manner that would be reasonably likely
to give rise to liability under, any applicable Environmental Law and could
reasonably be expected to have a Material Adverse Effect.

 

(e)        There are no consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements outstanding under any Environmental Law with respect to Borrower,
any Subsidiary, the Facilities or the Businesses, the effect of which would
reasonably be expected to have a Material Adverse Effect.

 

(f)        There has been no release or threat of release of Hazardous Materials
at or from the Facilities, or arising from or related to the operations
(including, without limitation, disposal) of Borrower or any Subsidiary in
connection with the Facilities or otherwise in connection with the Businesses,
in violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws and could reasonably be expected to have a Material
Adverse Effect.

 

(g)       There are no Liens under Environmental Laws on any of the Facilities,
and no governmental actions have been taken or are in process which could
subject any of the Facilities to such Liens. Neither Borrower nor any of its
Subsidiaries would be required to place any notice or restriction relating to
Hazardous Materials in any deed to any of the Facilities where such notice or
restriction could reasonably be expected to have a Material Adverse Effect.

 

 

6.10

Insurance.

 

The properties of Borrower and its Subsidiaries are insured with financially
sound and reputable insurance companies not Affiliates of Borrower (other than
CIS), having a Best’s financial strength rating of not less than A/A-/VIII, in
such amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where Borrower or the applicable Subsidiary operates. The
insurance coverage of the Loan Parties as in effect on the Amendment Effective
Date is outlined as to carrier, policy number, expiration date, type, amount and
deductibles on Schedule 6.10.

 

 

6.11

Taxes.

 



-66-

 

with GAAP. United States Federal income tax returns of Borrower and its
Subsidiaries have been

closed through the fiscal year ended December 31, 2004. There is no proposed tax
assessment against Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect. Neither any Loan Party nor any Subsidiary thereof is
party to any tax sharing agreement.

 

 

6.12

ERISA Compliance.

 

Each member of the ERISA Group has fulfilled its obligations under the minimum
funding standards of ERISA and the Internal Revenue Code with respect to each
Pension Plan and is in compliance in all material respects with the presently
applicable provisions of ERISA and the Internal Revenue Code with respect to
each Pension Plan. No member of the ERISA Group has (i) sought a waiver of the
minimum funding standard under Section 412 of the Internal Revenue Code in
respect of any Pension Plan, (ii) failed to make any contribution or payment in
excess of $1,000,000 to any Pension Plan or Multiemployer Plan or in respect of
any Benefit Arrangement, or made any amendment to any Pension Plan or Benefit
Arrangement, which has resulted or is reasonably likely to result in the
imposition of a Lien or the posting of a bond or other security under ERISA or
the Internal Revenue Code or (iii) been assessed any liability in excess of
$1,000,000 to the PBGC or any other Person under Title IV of ERISA other than a
liability to the PBGC for premiums under Section 4007 of ERISA.

 

 

6.13

Subsidiaries.

 

Set forth on Schedule 6.13 is a complete and accurate list as of the Amendment
Effective Date of each Subsidiary and all Joint Ventures and partnerships in
which Borrower or any of its Subsidiaries have an interest, together with, as
applicable, the (a) jurisdiction of organization, and (b) number and percentage
of outstanding shares of each class owned (directly or indirectly) by Borrower
or any Subsidiary. The outstanding Equity Interests of each Subsidiary are
validly issued, fully paid and non-assessable.

 

 

6.14

Margin Regulations; Investment Company Act.

 

(a)        Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

 

(b)       None of Borrower, any Person Controlling Borrower, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

 

 

6.15

Disclosure.

 

To the best knowledge of the Loan Parties, no Loan Party or any of its
Subsidiaries is subject to any agreements, instruments and corporate or other
restrictions, that, individually or in the aggregate, is expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Loan Parties represent only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time.



-67-

 

6.16

Compliance with Laws.

 

Each of Borrower and each Subsidiary is in compliance with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

 

 

6.17

Intellectual Property; Licenses, Etc.

 

Borrower and its Subsidiaries own, or possess the legal right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses. Set forth on Schedule 6.17 is a list of all IP Rights registered or
pending registration with the United States Copyright Office or the United
States Patent and Trademark Office and owned by each Loan Party as of the
Amendment Effective Date. Except for such claims and infringements that could
not reasonably be expected to have a Material Adverse Effect, no claim has been
asserted and is pending by any Person challenging or questioning the use of any
IP Rights or the validity or effectiveness of any IP Rights, nor does any Loan
Party know of any such claim, and, to the knowledge of the Responsible Officers
of the Loan Parties, the use of any IP Rights by Borrower or any Subsidiary or
the granting of a right or a license in respect of any IP Rights from Borrower
or any Subsidiary does not infringe on the rights of any Person. As of the
Amendment Effective Date, none of the IP Rights owned by any of the Loan Parties
is subject to any licensing agreement or similar arrangement except as set forth
on Schedule 6.17.

 

 

6.18

Solvency.

 

The Loan Parties are Solvent on a consolidated basis.

 

 

6.19

Perfection of Security Interests in the Collateral.

 

The Collateral Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby, which security interests and Liens
are currently perfected security interests and Liens, prior to all other Liens
other than Permitted Liens.

 

 

6.20

Business Locations; Taxpayer Identification Number.

 

Set forth on Schedule 6.20(a) is a list of all real property located in the
United States that is owned or leased by the Loan Parties as of the Amendment
Effective Date. Except as otherwise disclosed on Schedule 6.20(a), no Loan Party
owns any Material Real Estate Asset. Set forth on Schedule 6.20(b) is a list of
all locations where any tangible personal property of any Loan Party is located
as of the Amendment Effective Date. Set forth on Schedule 6.20(c) is the chief
executive office, U.S. tax payer identification number and organizational
identification number of each Loan Party as of the Amendment Effective Date. The
exact legal name and state of organization of each Loan Party is as set forth on
the signature pages hereto. Except as set forth on Schedule 6.20(d), no Loan
Party has during the five years preceding the Amendment Effective Date
(i) changed its legal name, (ii) changed its state of formation, or (iii) other
than the Merger, been party to a merger, consolidation or other change in
structure.



-68-

 

6.21

Labor Matters.

 

Neither Borrower nor any Subsidiary has suffered any strikes, walkouts, work
stoppages or other material labor difficulty within the five years prior to the
Amendment Effective Date that has resulted in a Material Adverse Effect.

 

 

6.22

Bank Accounts.

 

All deposit, checking, operating or other bank accounts maintained by Borrower
or any of its Subsidiaries as of the Amendment Effective Date (other than
payroll and petty cash accounts opened in the ordinary course of business with
balances not to exceed $20,000 for each such account) and, for each such
account, the name of the account party, the name of the bank, the account number
and the type of account, are listed on Schedule 6.22.

 

 

6.23

Representations in Perfection Certificates.

 

Except as disclosed on Schedule 6.23 or in any Perfection Certificate executed
and delivered to the Administrative Agent as of the Amendment Effective Date,
and other than with respect to any Excluded Property owned by any Loan Party,
all of the information set forth in each of the Perfection Certificates
delivered to the Administrative Agent on or about the Closing Date in connection
with this Agreement is correct and complete in all material respects as of the
Closing Date.

 

ARTICLE VII

 

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Loan Parties shall, and shall cause each
Subsidiary to:

 

 

7.01

Financial Statements.

 

Deliver to the Administrative Agent, in form and detail reasonably satisfactory
to the Administrative Agent and the Required Lenders:

 

(a)        as soon as available, but in any event within ninety days after the
end of each fiscal year of Borrower, a consolidated balance sheet of Borrower
and its Subsidiaries as at the end of such fiscal year, and the related
consolidated and consolidating statements of income or operations, shareholders’
equity and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by (i) a
report and opinion of a Registered Public Accounting Firm of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and applicable Securities Laws and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit or with respect
to the absence of any material misstatement and (ii) an opinion of such
Registered Public Accounting Firm independently assessing Borrower’s internal
controls over financial reporting in accordance with Item 308 of SEC Regulation
S-K, PCAOB Auditing Standard No. 2, and Section 404 of Sarbanes-Oxley stating
whether Borrower maintained, in all material respects, effective internal
controls over financial reporting and identifying any material weaknesses in
such internal controls, and such consolidating



-69-

 

statements to be certified by the chief executive officer, chief financial
officer, treasurer or controller of Borrower to the effect that such statements
are fairly stated in all material respects when considered in relation to the
consolidated financial statements of Borrower and its Subsidiaries; and

 

(b)       as soon as available, but in any event within forty-five days after
the end of each of the first three fiscal quarters of each fiscal year of
Borrower, a consolidated balance sheet of Borrower and its Subsidiaries as at
the end of such fiscal quarter, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal
quarter and for the portion of Borrower’s fiscal year then ended, setting forth
in comparative form, as applicable under GAAP, the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by the chief
executive officer, chief financial officer, chief operating officer, treasurer
or controller of Borrower as fairly presenting the financial condition, results
of operations, shareholders’ equity and cash flows of Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.

 

As to any information contained in materials furnished pursuant to
Section 7.02(d), Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

 

 

7.02

Certificates; Other Information.

 

Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:

 

(a)        concurrently with the delivery of the financial statements referred
to in Section 7.01(a), a certificate of the Registered Public Accounting Firm
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default under the financial
covenants set forth herein or, if any such Default shall exist, stating the
nature and status of such event;

 

(b)       concurrently with the delivery of the financial statements referred to
in Sections 7.01(a) and (b), a duly completed Compliance Certificate signed by
the chief executive officer, chief operating officer, chief financial officer,
treasurer or controller of Borrower;

 

(c)        at least 15 days prior to the end of each fiscal year of Borrower,
beginning with the fiscal year ending December 31, 2007, an annual budget of
Borrower and its Subsidiaries containing, among other things, pro forma
financial statements for each quarter of the next fiscal year;

 

(d)       promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the equity
holders of any Loan Party, and notices of the filing of all annual, regular,
periodic and special reports and registration statements which a Loan Party may
file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934, and not otherwise required to be delivered to
the Administrative Agent pursuant hereto;



-70-

 

(e)        concurrently with the delivery of the financial statements referred
to in Sections 7.01(a) and (b), a report signed by a Responsible Officer of
Borrower that supplements Schedules 6.13, 6.17, 6.20(a), 6.20(b), 6.20(c) and
6.20(d), such that, as supplemented, such Schedules would be to be accurate and
complete as of such date;

 

(f)        if requested by the Administrative Agent, as soon as available and in
any event within forty five (45) days after the end of each fiscal quarter of
Borrower and seventy-five (75) days after the end of each fiscal year of
Borrower, a copy of the most recent “retainage report,” “new work potential
report” and “new work acquisition report” (including a description of new work
and a comparison of such new work to the new work projected in the Business
Plan) prepared by management of Borrower;

 

(g)       as soon as available and, in any event, within forty-five (45) days
after the end of each quarter of each fiscal year of Borrower, a summary of all
of Borrower’s accounts receivable, including the aging and reconciliation of
such accounts receivable;

 

(h)       as soon as available and in any event within forty-five (45) days
after the end of each of the first three fiscal quarters of each fiscal year of
Borrower and within seventy-five (75) days after the end of each fiscal year of
Borrower, a schedule dated as of the last day of such quarter listing (i) each
construction contract (other than construction contracts that as of the end of
the most recent fiscal yearend of Borrower, full performance has been rendered
and all payments due thereunder received) which provides for aggregate total
payments in excess of $10,000,000 and with respect to which Borrower or a
Subsidiary of Borrower is a party or participates through a Joint Venture, and
setting forth as of the date of such schedule for each such contract Borrower’s
original estimate of revenue and profit, Borrower’s current estimate of revenue
and profit, cumulative realized and estimated remaining revenue and profit,
“cash ahead/cash behind” information, the percentage of completion and
anticipated completion date of each such contract and a forecast by quarter of
the remaining cash flows for each such contract, certified as to consistency,
accuracy and reasonableness of estimates by the treasurer or the chief
accounting officer of Borrower, and (ii) all active Joint Ventures and
partnerships (which, in the case of any construction Joint Venture, need not be
listed until after a bid by such Joint Venture for a construction contract shall
have been accepted) and identifying of any increase in an interest in a Joint
Venture or partnership.

 

(i)        promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of Borrower by independent accountants in connection with the
accounts or books of Borrower or any Subsidiary, or any audit of any of them;

 

(j)        if requested by the Administrative Agent,, copies of any statement or
report furnished to any holder of debt securities of any Loan Party or any
Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 7.01 or any other clause of this Section 7.02;

 

(k)       promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S.



-71-

 

jurisdiction) concerning any investigation or possible investigation or other
inquiry by such agency regarding financial or other operational results of any
Loan Party or any Subsidiary thereof; and

 

(l)        promptly, such additional information regarding the business,
financial or corporate affairs of Borrower or any Subsidiary, or compliance with
the terms of the Loan Documents, as the Administrative Agent or any Lender may
from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.02 (d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which
Borrower posts such documents, or provides a link thereto on Borrower’s website
on the Internet at the website address listed on Schedule 11.02; or (ii) on
which such documents are posted on Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) Borrower shall deliver paper copies of
such documents to the Administrative Agent or any Lender that requests Borrower
to deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (ii) Borrower
shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 7.02(b) to the Administrative Agent. Except for
such Compliance Certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

 

Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of Borrower hereunder (collectively,
“Borrower Materials”) by posting Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to Borrower or its securities) (each, a
“Public Lender”). Borrower hereby agrees that (w) all Borrower Materials that
are to be made available to Public Lenders shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” Borrower shall be deemed to have authorized the Administrative Agent,
the Arranger and the Lenders to treat such Borrower Materials as not containing
any material non-public information with respect to Borrower or its securities
for purposes of United States federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 11.07); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated as “Public Investor;” and (z) the Administrative Agent and
the Arranger shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not marked as “Public Investor.” Notwithstanding the foregoing, Borrower shall
be under no obligation to mark any Borrower Materials “PUBLIC.”



-72-

 

7.03

Notices.

 

 

After a Responsible Officer of any Loan Party obtains knowledge thereof:

 

(a)        Promptly notify the Administrative Agent and each Lender of the
occurrence of any Default.

 

(b)       Promptly notify the Administrative Agent and each Lender of any matter
(including without limitation, any (i) breach or non-performance of, or any
default under, a Contractual Obligation of Borrower or any Subsidiary ; or
(ii) any dispute, litigation, investigation, proceeding or suspension between
Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting Borrower or any Subsidiary) that has resulted or could reasonably be
expected to result in a Material Adverse Effect.

 

(c)        Promptly notify the Administrative Agent and each Lender if and when
any member of the ERISA Group (i) gives or is required to give notice to the
PBGC of any “reportable event” (as defined in Section 4043 of ERISA) with
respect to any Pension Plan which is likely to constitute grounds for a
termination of such Pension Plan under Title IV of ERISA, or knows that the plan
administrator of any Pension Plan has given or is required to give notice of any
such reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA and an assessment in excess of more
than $1,000,000 in connection with such withdrawal or notice that any
Multiemployer Plan is in reorganization, is insolvent or has been terminated, a
copy of such notice; (iii) receives notice from the PBGC under Title IV of ERISA
of an intent to terminate, impose liability in excess of $1,000,000 (other than
for premiums under Section 407 of ERISA) in respect of, or appoint a trustee to
administer any Pension Plan, a copy of such notice; (iv) applies for a waiver of
the minimum funding standard under Section 412 of the Internal Revenue Code, a
copy of such application; (v) gives notice of intent to terminate any Pension
Plan under Section 4041(c) of ERISA, a copy of such notice and other information
filed with the PBGC; (vi) gives notice of withdrawal from any Multiemployer Plan
pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to make
any payment or contribution of more than $1,000,000 to any Pension Plan or
Multiemployer Plan or in respect of any Benefit Arrangement or makes any
amendment to any Pension Plan or Benefit Arrangement which has resulted or is
likely to result in the imposition of a Lien or the posting of a bond or other
security, a certificate of the chief financial officer or the chief accounting
officer of the Borrower setting forth details as to such occurrence and action,
if any, which the Borrower or applicable member of the ERISA Group is required
or proposes to take.

 

(d)       Promptly notify the Administrative Agent and each Lender of any
material change in accounting policies or financial reporting practices by
Borrower or any Subsidiary.

 

(e)        Promptly notify the Administrative Agent and each Lender of the
determination by the Registered Public Accounting Firm providing the opinion
required under Section 7.01(a)(ii) (in connection with its preparation of such
opinion) or a Loan Party’s determination at any time of the occurrence or
existence of any Internal Control Event.

 

(f)         Promptly notify the Administrative Agent and each Lender of the
receipt of any complaint, order, citation, notice or other written communication
from any Person with respect to (i) the existence or alleged existence of a
violation of any applicable Environmental Law at or on an of the Facilities, or
of any Environmental Liability arising with respect to, any real property,
(ii) any Release on any of the Facilities or any part thereof in a quantity that
is reportable under any



-73-

 

applicable Environmental Law, and (iii) any pending or threatened proceeding for
the termination, suspension or non renewal of any permit required under any
applicable Environmental Law with respect to any of the Facilities.

 

(g)        Promptly notify the Administrative Agent and each Lender of any
adverse change that impairs Borrower’s ability to obtain bonding for new
construction projects.

 

(h)        Promptly notify the Administrative Agent and each Lender of any
decision by Borrower, any of its Subsidiaries or any Joint Venture partner not
to meet a capital call by any Joint Venture in which Borrower or any such
Subsidiary is participating.

 

Each notice pursuant to this Section 7.03(a) through (h) shall be accompanied by
a statement of a Responsible Officer of Borrower setting forth details of the
occurrence referred to therein and stating what action Borrower has taken and
proposes to take with respect thereto. Each notice pursuant to
Section 7.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

 

 

7.04

Payment of Obligations.

 

Pay and discharge, as the same shall become due and payable, all its obligations
and liabilities, including (a) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by Borrower or
such Subsidiary; and (b) all lawful claims which, if unpaid, would by law become
a Lien upon its property.

 

 

7.05

Preservation of Existence, Etc.

 

(a)        Except in a transaction permitted by Section 8.04 or 8.05, Borrower
shall preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization and
Borrower and each Subsidiary shall maintain its legal existence.

 

(b)       Take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

(c)        Preserve or renew all of its material registered patents, copyrights,
trademarks, trade names and service marks, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect.

 

 

7.06

Maintenance of Properties.

 

(a)        Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted.

 

(b)       Make all necessary repairs thereto and renewals and replacements
thereof, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.

 

(c)        Use the standard of care typical in the industry in the operation and
maintenance of its facilities.



-74-

 

 

7.07

Maintenance of Insurance.

 

(a)         Maintain in full force and effect insurance (including worker’s
compensation insurance, liability insurance, casualty insurance and business
interruption insurance) with financially sound and reputable insurance and
re-insurance companies not Affiliates of Borrower (other than CIS), having a
Best’s financial strength rating of not less than A/A-/VIII, in such amounts,
with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where Borrower or the applicable Subsidiary operates.

 

(b)        Cause the Administrative Agent to be named as loss payee or
mortgagee, as its interest may appear, and/or additional insured with respect to
any such insurance providing coverage in respect of any Collateral, and cause
each provider of any such insurance to agree, by endorsement upon the policy or
policies issued by it or by independent instruments furnished to the
Administrative Agent, that it will give the Administrative Agent thirty
(30) days prior written notice before any such policy or policies shall be
altered or canceled.

 

 

7.08

Compliance with Laws.

 

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

 

 

7.09

Books and Records.

 

(a)        Maintain proper books of record and account, in which full, true and
correct entries in conformity with GAAP consistently applied shall be made of
all financial transactions and matters involving the assets and business of
Borrower or such Subsidiary, as the case may be.

 

(b)       Maintain such books of record and account in material conformity with
all applicable requirements of any Governmental Authority having regulatory
jurisdiction over Borrower or such Subsidiary, as the case may be.

 

 

7.10

Inspection Rights.

 

(a)    Not more than once in any six-month period, permit representatives and
independent contractors of the Administrative Agent and each Lender to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, all at the expense of Borrower and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to Borrower; provided, however, that when an Event of
Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of Borrower at any time during normal business hours
and without advance notice.

 

(b)       If requested by the Administrative Agent in its sole discretion,
permit the Administrative Agent, and its representatives, upon reasonable
advance notice to Borrower, to



-75-

 

conduct an annual audit of the Collateral, such audit to be at the expense of
Borrower at all times during the continuance of an Event of Default.

 

(c)        Upon the reasonable written request of the Administrative Agent
following the occurrence of any event or the discovery of any condition which
the Administrative Agent or the Required Lenders reasonably believe has caused
(or could be reasonably expected to cause) the representations and warranties
set forth in Section 6.09 to be untrue in any material respect, furnish or cause
to be furnished to the Administrative Agent, at the Loan Parties’ expense, a
report of an environmental assessment of reasonable scope, form and depth,
(including, where appropriate, invasive soil or groundwater sampling) by a
consultant reasonably acceptable to the Administrative Agent as to the nature
and extent of the presence of any Materials of Environmental Concern on any
Facilities (as defined in Section 6.09) and as to the compliance by Borrower or
any of its Subsidiaries with Environmental Laws at such Facilities. If the Loan
Parties fail to deliver such an environmental report within seventy-five
(75) days after receipt of such written request then the Administrative Agent
may arrange for the same, and the Loan Parties hereby grant to the
Administrative Agent and its representatives access to the Real Properties to
reasonably undertake such an assessment (including, where appropriate, invasive
soil or groundwater sampling). The reasonable cost of any assessment arranged
for by the Administrative Agent pursuant to this provision will be payable by
the Loan Parties on demand and added to the obligations secured by the
Collateral Documents.

 

 

7.11

Use of Proceeds.

 

Use the proceeds of the Credit Extensions (a) to finance working capital,
capital expenditures, Permitted Acquisitions, and other lawful corporate
purposes, and (b) to refinance certain existing Indebtedness, provided that in
no event shall the proceeds of the Credit Extensions be used in contravention of
any Law or of any Loan Document.

 

 

7.12

Additional Subsidiaries.

 

Within thirty (30) days after the acquisition or formation of any Subsidiary
(other than a Restricted Subsidiary) or the occurrence of any Subsidiary no
longer qualifying as a Restricted Subsidiary:

 

(a)        notify the Administrative Agent thereof in writing, together with the
(i) jurisdiction of formation, (ii) number of shares of each class of Equity
Interests outstanding, (iii) number and percentage of outstanding shares of each
class owned (directly or indirectly) by Borrower or any Subsidiary and
(iv) number and effect, if exercised, of all outstanding options, warrants,
rights of conversion or purchase and all other similar rights with respect
thereto; and

 

(b)       cause such Person to (i) become a Guarantor by executing and
delivering to the Administrative Agent a Joinder Agreement, a joinder agreement
to the Security Agreement, and such other documents as the Administrative Agent
shall deem appropriate for such purpose, unless such Person is a Foreign
Subsidiary and a material adverse tax consequence would result therefrom, and
(ii) upon the request of the Administrative Agent in its sole discretion,
deliver to the Administrative Agent such Organization Documents, resolutions and
favorable opinions of counsel, all in form, content and scope reasonably
satisfactory to the Administrative Agent.

 

 

7.13

Reserved.



-76-

 

7.14

Pledged Property.

 

(a) Other than Excluded Property, cause all Material Real Estate Assets and all
personal property at any time owned by each Loan Party to be subject at all
times to first priority, perfected and, in the case of any Material Real Estate
Assets, title insured Liens in favor of the Administrative Agent to secure the
Obligations pursuant to the terms and conditions of the Collateral Documents,
subject in any case to Permitted Liens and deliver such other documentation as
the Administrative Agent may reasonably request in connection with the
foregoing, including, without limitation, appropriate UCC-1 financing
statements, real estate title insurance policies, surveys, environmental
reports, landlord’s waivers, certified resolutions and other organizational and
authorizing documents of such Person, favorable opinions of counsel to such
Person (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to above and the
perfection of the Administrative Agent’s Liens thereunder), and (b) deliver
landlord waivers and collateral access agreements for any Material Leased
Premises, all, in the case of either (a) or (b), in form, content and scope
reasonably satisfactory to the Administrative Agent.

 

 

7.15

Interest Rate Protection Agreements.

 

In the event that Borrower shall enter into interest rate protection agreements
(protecting against fluctuations in interest rates), Borrower shall execute and
deliver to the Administrative Agent, substantially contemporaneously therewith,
a Collateral Assignment of Interest Rate Protection Agreement, in form and
substance satisfactory to the Administrative Agent, granting to the
Administrative Agent for the ratable benefit of the Lender, a security interest
therein as security for the Obligations and shall, to the extent necessary,
obtain the consent of the provider of such interest rate protection agreement to
the execution of such Collateral Assignment of Interest Rate Protection
Agreement.

 

ARTICLE VIII

 

NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, no Loan Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly:

 

 

8.01

Liens.

 

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

 

 

(a)

Liens pursuant to any Loan Document;

 

(b)       Liens existing on the Amendment Effective Date and listed on Schedule
8.01 and any renewals, refinancings or extensions thereof, provided that (i) the
property covered thereby is not changed, (ii) the amount secured or benefited
thereby is not increased except as contemplated by Section 8.03(b), (iii) the
direct or any contingent obligor with respect thereto is not changed, and
(iv) any renewal or extension of the obligations secured or benefited thereby is
permitted by Section 8.03(b);

 

(c)        Liens  for taxes, assessments or governmental charges or levies not
yet due or which are being contested in good faith and by appropriate
proceedings diligently



-77-

 

conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

 

(d)       carriers’, warehousemen’s, mechanics’ (including without limitation,
mechanic’s Liens of subcontractors), materialmen’s, repairmen’s or other like
Liens arising by operation of law in the ordinary course of business so long as
(i) the underlying obligations are not overdue for a period of more than 60 days
or (ii) such Liens are being contested in good faith and by appropriate
proceedings and adequate reserves with respect thereto are maintained on the
books of the Borrower or such Subsidiary, as the case may be, in accordance with
GAAP;

 

(e)        pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

 

(f)        deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(g)       easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

 

(h)       Liens securing judgments for the payment of money (or appeal or other
surety bonds relating to such judgments) not constituting an Event of Default
under Section 9.01(h);

 

(i)        Liens securing Indebtedness permitted under Section 8.03(g); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness, (ii) such Liens attach within 90 days
after the acquisition of the property and (iii) the Indebtedness secured thereby
does not exceed the cost or fair market value, whichever is lower, of the
property being acquired on the date of acquisition;

 

(j)        leases or subleases granted to others not interfering in any material
respect with the business of Borrower or any of its Subsidiaries;

 

(k)       any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;

 

(l)        Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 8.02;

 

(m)      normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;

 

(n)       Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;



-78-

 

(o)       Liens granted to the Borrower’s bonding companies to secure amounts
owing by the Borrower or any of its Subsidiaries in connection with surety
bonds, undertakings and instruments of guarantee (collectively, “Bond
Indemnitees”) issued by such bonding companies on behalf of the Borrower or any
of its Subsidiaries in the ordinary course of their respective businesses
provided such Liens are limited to the specific project to which such Bond
Indemnitees relate;

 

(p)       Liens on the real property and fixtures located at New Jersey State
Highway 73, Winslow Township, Camden, New Jersey and Harmon Industrial Park,
Barrigada, Mariana Islands, Guam securing Indebtedness permitted by Section
8.03(j) and Section 8.03(n), respectively, provided that such Liens secure only
such Indebtedness; and

 

(q)       other Liens or, with respect to real property, title defects
(including matters which an accurate survey might disclose) which (i) do not
secure Indebtedness; and (ii) do not materially detract from the value of such
property or materially impair the use thereof by Borrower or such Subsidiary in
the operation of its business.

 

provided that protective filings of Uniform Commercial Code financing statements
by lessors of equipment under operating leases shall not constitute a violation
of this Section.

 

 

8.02

Investments.

 

Make any Investments, except the following (“Permitted Investments”):

 

(a)        Investments held by Borrower or such Subsidiary in the form of cash
or Cash Equivalents;

 

(b)       Investments existing as of the Amendment Effective Date and set forth
in Schedule 8.02;

 

 

(c)

Guarantees permitted by Section 8.03;

 

(d)       Acquisition by Borrower of the Tutor Subsidiaries pursuant to the
Merger Agreement, and any other Acquisitions by a Loan Party with respect to
which the following conditions have been satisfied (“Permitted Acquisitions”):

 

(i) the property acquired (or the property of the Person acquired) in such
Acquisition is used or useful in the same or a similar line of business as
Borrower and its Subsidiaries were engaged in on the Amendment Effective Date
(or any reasonable extensions or expansions thereof) and after giving effect to
such Acquisition, such property will not be encumbered by any Lien other than a
Permitted Lien;

 

(ii) in the case of an Acquisition of the Voting Interests of another Person,
the board of directors (or other comparable governing body) and the shareholders
(if required by applicable law) of such other Person shall have duly approved
such Acquisition;

 

(iii) at least (5) Business Days prior to the consummation of any such
Acquisition, Borrower shall have delivered to the Administrative Agent a Pro
Forma Compliance Certificate demonstrating that, upon giving effect to such
Acquisition, the Loan Parties would be in compliance with the financial
covenants set forth in Section 8.11 on a Pro Forma Basis;



-79-

 

(iv) the representations and warranties made by the Loan Parties in each Loan
Document shall be true and correct in all material respects at and as if made as
of the date of such Acquisition (after giving effect thereto) and no Event of
Default shall have occurred and be continuing, or would occur after giving
effect thereto;

 

(v) immediately after giving effect to such Acquisition, there shall be at least
$15,000,000 of availability existing under the Aggregate Revolving Commitments;

 

(vi) the Purchase Price paid by such Loan Party for any such Acquisition shall
not exceed (i) $50,000,000 for any one such Acquisition and (ii) $100,000,000 in
the aggregate for all such Acquisitions occurring during the term of this
Agreement, or, if the Purchase Price is greater than such dollar amounts, the
prior written approval of the Required Lenders shall have been obtained.

 

 

(e)

Investments in Joint Ventures.

 

(f)        Investments in CIS not to exceed $250,000 in the aggregate, plus any
and all Letters of Credit required by any Governmental Authority to be issued
for the account of CIS up to an amount not to exceed $5,000,000 in the
aggregate.

 

(g)       (i) equity interests in Subsidiaries existing as of the Amendment
Effective Date and identified on Schedule 6.13; and (ii) Investments in any
Guarantor.

 

 

(h)

Investments consisting of Indebtedness permitted under Section 8.03(o).

 

 

8.03

Indebtedness.

 

Create, incur, assume or suffer to exist any Indebtedness, except the following
(“Permitted Indebtedness”):

 

 

(a)

Indebtedness under the Loan Documents;

 

(b)       Indebtedness of Borrower and its Subsidiaries set forth in Schedule
8.03 and renewals, refinancings and extensions thereof; provided that the amount
of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder;

 

(c)        (i) Indebtedness owed by Borrower to a Subsidiary, or by a Guarantor
to Borrower, and, if requested by Administrative Agent, evidenced by an
intercompany note pledged and delivered to Administrative Agent, as Secured
Party under the Security Agreement, as the case may be, and (ii) other
intercompany Indebtedness permitted under Section 8.02;

 

(d)       obligations (contingent or otherwise) of Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such



-80-

 

Person, and not for purposes of speculation or taking a “market view;” and
(ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

 

(e)        Indebtedness owing to Joint Ventures in which Borrower or one of its
Subsidiaries is a joint venturer;

 

(f)        Indebtedness incurred to finance Borrower’s and its Subsidiaries
insurance premiums not to exceed $5,000,000 in the aggregate outstanding at any
time;

 

(g)       purchase money Indebtedness (including obligations in respect of
Capital Leases or Synthetic Leases) hereafter incurred by Borrower or any of its
Subsidiaries to finance the purchase of equipment or other fixed assets, and
renewals, refinancings and extensions thereof, provided such Indebtedness when
incurred shall not exceed the purchase price of the asset(s) financed and may be
incurred within ninety (90) days following the date of such purchase;

 

(h)       Guarantees of Indebtedness permitted under clauses (a) through (e) of
this Section 8.03 incurred by a Loan Party;

 

 

(i)

Indebtedness constituting a Permitted Investment;

 

(j)        Indebtedness in an amount not to exceed the lesser of (1) the
purchase price and (2) $1,200,000, incurred with respect to mortgage financing
for the property located at New Jersey State Highway 73, Winslow Township,
Camden, New Jersey, and renewals, refinancings and extensions thereof; provided
that the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder;

 

(k)       Indebtedness under surety bonds obtained in connection with the
Construction Business;

 

(l)        Indebtedness owing by Borrower to CIS consisting of all or any
portion of the proceeds of any payments made by Borrower or Permitted Insureds
to CIS as premiums for the insurance policies issued by CIS to Borrower or such
Permitted Insureds, respectively;

 

(m)      Indebtedness owing by Tutor-Saliba under the Dividend Notes in an
aggregate principal amount not to exceed $58,484,536;

 

(n)       Indebtedness in an amount not to exceed $12,000,000 incurred with
respect to financing for the property located at Harmon Industrial Park,
Barrigada, Mariana Islands, Guam, and renewals, refinancings and extensions
thereof; provided that the amount of such Indebtedness is not increased at the
time of such refinancing, refunding, renewal or extension except by an amount
equal to a reasonable premium or other reasonable amount paid, and fees and
expenses reasonably incurred, in connection with such refinancing and by an
amount equal to any existing commitments unutilized thereunder; and

 

(o)       Indebtedness owing by one or more Designated Foreign Subsidiaries to
Borrower under the Designated Foreign Subsidiary Intercompany Note in an
aggregate



-81-

 

outstanding amount not to exceed $25,000,000, incurred by such Designated
Foreign Subsidiaries to fund general overhead expenses and the costs and
expenses of such Designated Foreign Subsidiary or another Subsidiary or a Joint
Venture under construction contracts identified on a schedule delivered to
Administrative Agent pursuant to Section 7.02(h)(i).

 

 

8.04

Fundamental Changes.

 

Merge, dissolve, liquidate or consolidate with or into another Person, except
that so long as no Default exists or would result therefrom, (a) Borrower may
merge or consolidate with any of its Subsidiaries provided that Borrower is the
continuing or surviving Person, (b) any Subsidiary may merge or consolidate with
any other Subsidiary provided that if a Loan Party is a party to such
transaction, the continuing or surviving Person is a Loan Party, (c) subject to
clause (b) above, any Subsidiary may merge with any other Person in connection
with a Permitted Investment and (d) any Subsidiary may dissolve, liquidate or
wind up its affairs at any time provided that such dissolution, liquidation or
winding up, as applicable, could not have a Material Adverse Effect.

 

 

8.05

Dispositions.

 

Make any Disposition except:

 

 

(a) 

Permitted Transfers;

 

 

(b)

Dispositions of real property;

 

 

(c)

Dispositions of Cash Equivalents;

 

(d)       Dispositions of (i) operating leases at market rentals of residential
and commercial space held by Borrower or any of its Subsidiaries in connection
with their real estate investment and development activities, but only to the
extent that such leases are entered into in the ordinary course of their
respective businesses, consistent with past practices as in effect prior to the
Amendment Effective Date, and (ii) operating leases at market rentals of
portions of office space not then utilized by Borrower or any of its
Subsidiaries in Borrower’s headquarters office building in Framingham,
Massachusetts.

 

 

8.06

Restricted Payments.

 

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:

 

(a)       each Subsidiary may make Restricted Payments to any Loan Party and any
other Person that owns an Equity Interest in such Subsidiary, ratably according
to their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made;

 

(b)       Borrower may make cash payments in the ordinary course of business in
full or partial settlement of employee stock options or in full or partial
settlement of similar incentive compensation arrangements providing employees
options, warrants or other rights to acquire shares of Borrower’s capital stock
to employees, up to an aggregate amount not to exceed $1,000,000 during any
period of twelve consecutive calendar months but only if and



-82-

 

to the extent that, before and after giving effect to such cash payment no
Default shall have occurred and be continuing;

 

(c)       Tutor-Saliba may make cash payments under the Dividend Notes as and
when due thereunder so long as Borrower has delivered to Administrative Agent on
or before the fifth (5th) Business Day preceding the date of each such payment,
a duly completed Compliance Certificate signed by the chief executive officer,
chief operating officer, chief financial officer, treasurer or controller of
Borrower, reflecting Borrower’s pro forma compliance with each of the financial
covenants set forth in Section 8.11 hereof immediately prior to, and after
giving effect to, such payment; each such Compliance Certificate shall also
include a detailed calculation of how the amount of such payment being made was
determined and be accompanied by financial statements in support of such
calculation.

 

(d)       other Restricted Payments, but only if and to the extent that, before
and after giving effect thereto: (i) no Default shall have occurred and be
continuing; and (ii) the Board of Directors of Borrower shall have determined
that it is proper or prudent to pay amounts thereon based on a belief that
Borrower’s working capital is sufficient to warrant the payment thereof.

 

 

8.07

Change in Nature of Business.

 

Other than the business of insuring certain business risks of Borrower and its
Subsidiaries and Permitted Insureds to be conducted by CIS, engage in any
material line of business substantially different from those lines of business
conducted by Borrower and its Subsidiaries on the Amendment Effective Date or
any business substantially related or incidental thereto.

 

 

8.08

Transactions with Affiliates and Insiders.

 

Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) advances of working
capital to any Loan Party, (b) transfers of cash and assets to any Loan Party,
(c) intercompany transactions expressly permitted by Section 8.02, Section 8.03,
Section 8.04, Section 8.05 or Section 8.06, (d) transactions with Joint Ventures
relating to construction projects consistent with Borrower’s past practices,
(e) normal and reasonable compensation and reimbursement of expenses of officers
and directors, (f) except as otherwise specifically limited in this Agreement,
other transactions which are entered into in the ordinary course of such
Person’s business on terms and conditions substantially as favorable to such
Person as would be obtainable by it in a comparable arms-length transaction with
a Person other than an officer, director or Affiliate, and (g) transactions with
CIS in connection with the insurance policies to be obtained by Borrower and its
Subsidiaries from CIS.

 

 

8.09

Burdensome Agreements.

 

Except for Mt. Wayte Realty and CIS, and except with respect to any Joint
Venture, enter into, or permit to exist, any Contractual Obligation that
(a) encumbers or restricts on the ability of any such Person to (i) make
Restricted Payments to any Loan Party, (ii) pay any Indebtedness or other
obligation owed to any Loan Party, (iii) make loans or advances to any Loan
Party, (iv) transfer any of its property to any Loan Party, (v) pledge its
property pursuant to the Loan Documents or any renewals, refinancings,
exchanges, refundings or extension thereof or (vi) act as a Loan Party pursuant
to the Loan Documents or any renewals, refinancings, exchanges, refundings or
extension thereof, except (in respect of any of the matters referred to in
clauses (i)-(v) above) for (1) this Agreement and the other Loan Documents,
(2) any document or instrument governing Indebtedness



-83-

 

incurred pursuant to Section 8.03(e), provided that any such restriction
contained therein relates only to the asset or assets constructed or acquired in
connection therewith, (3) any Permitted Lien or any document or instrument
governing any Permitted Lien, provided that any such restriction contained
therein relates only to the asset or assets subject to such Permitted Lien or
(4) customary restrictions and conditions contained in any agreement relating to
the sale of any property permitted under Section 8.05 pending the consummation
of such sale, or (b) requires the grant of any security for any obligation if
such property is given as security for the Obligations.

 

 

8.10

Use of Proceeds.

 

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

 

 

8.11

Financial Covenants.

 

(a)        Consolidated Net Worth. Permit Consolidated Net Worth at any time to
be less than the sum of $160,500,000, increased on a cumulative basis as of the
end of each fiscal quarter of Borrower, commencing with the fiscal quarter
ending December 31, 2006 by an amount equal to 50% of Consolidated Net Income
(with no deductions for net losses) for the fiscal quarter then ended plus 100%
of the amount of all Equity Issuances after the Closing Date that increase
consolidated shareholders’ equity.

 

(b)       Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as
of the end of any fiscal quarter of Borrower to be greater than 2.5:1.0.

 

(c)        Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated
Fixed Charge Coverage Ratio as of the end of any fiscal quarter of Borrower to
be less than 1.5:1.0.

 

(d)       Consolidated Asset Coverage Ratio. Permit the Consolidated Asset
Coverage Ratio as of the end of the any fiscal quarter to be less than 1.5:1.0.

 

 

8.12

Prepayment of Other Indebtedness, Etc.

 

(a)        Amend or modify any of the terms of any Indebtedness of Borrower or
any Subsidiary (other than Indebtedness arising under the Loan Documents or
Indebtedness to another Loan Party) other than amendments or modifications,
which, together with any prior amendments or modifications, would not have a
Material Adverse Effect.

 

(b)       On and after the occurrence of an Event of Default which is
continuing, or if such payment, prepayment or acquisition would result in an
Event of Default thereafter, make (or give any notice with respect thereto) any
voluntary or optional payment or prepayment or redemption or acquisition for
value of (including without limitation, by way of depositing money or securities
with the trustee with respect thereto before due for the purpose of paying when
due), refund, refinance or exchange of any Indebtedness of Borrower or any
Subsidiary (other than Indebtedness arising under the Loan Documents).



-84-

 

8.13     Organization Documents; Fiscal Year; Legal Name, State of Formation and
Form of Entity.

 

(a)        Amend, modify or change its Organization Documents in a manner
adverse to the Lenders.

 

 

(b)

Change its fiscal year.

 

(c)        Without providing ten (10) days prior written notice to the
Administrative Agent, change its name, state of formation or form of
organization.

 

 

8.14

CIS Operations

 

Permit CIS to (a) issue insurance policies naming any Person other than Borrower
or any of its Subsidiaries or any Permitted Insured as an insured thereunder, or
(b) issue any insurance policy providing coverage for any claim covered thereby
in excess of $5,000,000 per claim unless all liabilities in excess of such
amount are reinsured by financially sound and reputable insurance companies
having a Best’s financial strength rating of not less than A/A-/VIII.

 

 

8.15

Sale Leasebacks.

 

Enter into any Sale and Leaseback Transaction.

 

 

8.16

Reserved.

 

 

8.17

Permitted Accounts.

 

Maintain any deposit, checking, operating, investment or other bank accounts
other than (a) until the ninetieth (90th) day after the date of this Agreement,
the accounts maintained with East West Bank, Manufacturers Bank, Bank of Nevada
and Bank of Hawaii listed on Schedule 6.22, (b) certain additional accounts to
be opened and maintained with First Hawaiian Bank by Black Construction
Corporation, a Guam corporation, and/or by Black Micro Corporation, a Northern
Marianas corporation, for their respective operations in Guam (the “FBH
Accounts,”) (c) certain accounts opened or to opened by the Designated Foreign
Subsidiaries in connection with the Indebtedness permitted by Section 8.03(o)
(the “Designated Foreign Subsidiary Accounts”, and collectively with each of
accounts referenced in the preceding clause (a) and (b) , the “Non-Lender
Accounts”), (d) other than the Non-Lender Accounts, the deposit, checking,
operating, investment and other bank accounts listed on Schedule 6.22,
(e) payroll and petty cash accounts opened in the ordinary course of business
with imprest balances not to exceed $20,000 for each such account, and (f) all
other deposit, checking, operating, investment and other bank accounts
established after the Amendment Effective Date with any Lender, or, with the
prior written consent of the Required Lenders, any other depositary institution
or securities intermediary (the “Permitted Accounts”) provided that,
(x) Borrower shall use its best efforts to deliver to Administrative Agent, a
Control Agreement for each of the Non-Lender Accounts (other than the FBH
Accounts and the Designated Foreign Subsidiary Accounts) on or before the
thirtieth (30th) day after the date of this Agreement (unless prior to such day,
such Non-Lender Account has been closed), and (y) in the event of any Default
hereunder, Borrower will deliver to the Administrative Agent a Control
Agreement, in form and substance satisfactory to the Administrative Agent, duly
executed by the owner of any account described in (d) and (f) above (either
Borrower or Borrower’s Subsidiary, as the case may be) and such depositary
institution (including any Lender) or securities intermediary, as the case may
be.



-85-

 

8.18

Capital Expenditures.

 

Make or incur any Consolidated Capital Expenditures except in connection with
the Construction Business.

 

ARTICLE IX

 

EVENTS OF DEFAULT AND REMEDIES

 

 

9.01

Events of Default.

 

Any of the following shall constitute an Event of Default:

 

(a)        Non-Payment. Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation, or (ii) within three days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or

 

(b)       Specific Covenants. Any Loan Party fails to perform or observe any
term, covenant or agreement contained in any of Section 7.01, 7.02, 7.03, 7.05,
7.10, 7.11, 7.12, 7.14, or 7.15 or Article VIII; or

 

(c)        Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for ten days following receipt of written notice from the
Administrative Agent or any Lender; or

 

(d)       Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

 

(e)        Cross-Default. (i) Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder, Indebtedness under Swap Contracts and
Indebtedness consisting of trade payables) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
$1,000,000, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guarantee or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as



-86-

 

defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which Borrower or any Subsidiary is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which Borrower or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by Borrower or such Subsidiary as a result thereof is greater than
$1,000,000; or

 

(f)        Insolvency Proceedings, Etc. Any Loan Party or any of its
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty calendar days, or an order for relief is
entered in any such proceeding; or

 

(g)       Inability to Pay Debts; Attachment. (i) Borrower or any Subsidiary
(other than an Insignificant Subsidiary) becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process involving in the
aggregate at any time any amount in excess of $500,000 is issued or levied
against all or any material part of the property of any such Person and is not
released, vacated or fully bonded within thirty days after its issue or levy; or

 

(h)       Judgments. There is entered against Borrower or any Subsidiary (i) one
or more final judgments or orders for the payment of money in an aggregate
amount (as to all such judgments or orders) exceeding $7,500,000 (to the extent
not covered by insurance as to which the insurer has been notified of the claim
and does not dispute coverage), or (ii) any one or more non-monetary final
judgments that have individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of thirty consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

 

(i)        ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $5,000,000,
or (ii) Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $5,000,000; or

 

(j)        Invalidity of Loan Documents. Any Loan Document, at any time after
its execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party or any other Person contests
in any manner the validity or enforceability of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or



-87-

 

 

(k)

Change of Control. There occurs any Change of Control.

 

 

9.02

Remedies Upon Event of Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

 

(a)        declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

(b)       declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by Borrower;

 

(c)        require that Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

 

(d)       exercise on behalf of itself, the Lenders and the L/C Issuer all
rights and remedies available to it, the Lenders and the L/C Issuer under the
Loan Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of Borrower to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

 

 

9.03

Application of Funds.

 

Except as otherwise provided in Section 11.21, after the exercise of remedies
provided for in Section 9.02 (or after the Loans have automatically become
immediately due and payable and the L/C Obligations have automatically been
required to be Cash Collateralized as set forth in the proviso to Section 9.02),
any amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;



-88-

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings
ratably among the Lenders (and the L/C Issuer in proportion to the respective
amounts described in this clause Third held by them;

 

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b)  payment of fees, premiums and
scheduled periodic payments and breakage, termination or other payments, and any
interest accrued thereon, due under any Swap Contract between any Loan Party and
any Lender, or any Affiliate of a Lender, to the extent such Swap Contract is
permitted by Section 8.03(d), (c) payments of amounts due under any Treasury
Management Agreement between any Loan Party and any Lender, or any Affiliate of
a Lender and (d) Cash Collateralize that portion of L/C Obligations comprised of
the aggregate undrawn amount of Letters of Credit, ratably among the Lenders
(and, in the case of such Swap Contracts, Affiliates of Lenders) and the
L/C Issuer in proportion to the respective amounts described in this clause
Fourth held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Borrower or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

ARTICLE X

 

ADMINISTRATIVE AGENT

 

 

10.01

Appointment and Authority.

 

Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the
L/C Issuer, and neither Borrower nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions.

 

 

10.02

Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
any Loan Party or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.



-89-

 

 

10.03

Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:

 

(a)        shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)       shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

 

(c)        shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable to any Lender for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11.01 and 9.02) or
(ii) in the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
Borrower, a Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to any
Lender to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Collateral Documents, (v) the value or the sufficiency of any
Collateral, or (vi) the satisfaction of any condition set forth in Article V or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

 

10.04

Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by



-90-

 

the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

 

10.05

Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

 

 

10.06

Resignation of Administrative Agent.

 

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify Borrower and the Lenders
that no qualifying Person has accepted such appointment, then such resignation
shall nonetheless become effective in accordance with such notice and (a) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuer under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed), and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the
L/C Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between Borrower and such successor. After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article and Section 11.04 shall



-91-

 

continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (iii) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring
L/C Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

 

 

10.07

Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

 

10.08

No Other Duties; Etc.

 

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

 

 

10.09

Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
Borrower) shall be entitled and empowered, by intervention in such proceeding or
otherwise:

 

(a)         to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations arising under the Loan Documents that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuer and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuer and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.03(i) and (j), 2.09 and 11.04) allowed in
such judicial proceeding; and



-92-

 

(b)       to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
L/C Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

 

 

10.10

Collateral and Guaranty Matters.

 

The Lenders and the L/C Issuer irrevocably authorize the Administrative Agent,
at its option and in its discretion:

 

(a)        to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Revolving Commitments and payment in full of all Obligations (other
than (x) contingent indemnification obligations, (y) Obligations under Treasury
Management Agreements and (z) Obligations under Swap Contracts where the
Borrower has pledged and deposited with or delivered to the Administrative Agent
as collateral for such Obligations, cash or deposit account balances pursuant to
documentation in form and substance satisfactory to the Administrative
Agent) and the expiration or termination of all Letters of Credit, (ii) that is
transferred or to be transferred as part of or in connection with any
Disposition permitted hereunder or under any other Loan Document or any
Involuntary Disposition, or (iii) as approved in accordance with Section 11.01;

 

(b)       to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.01(i); and

 

(c)        to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this
Section 10.10.



-93-

 

ARTICLE XI

 

MISCELLANEOUS

 

 

11.01

Amendments, Etc.

 

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by Borrower or any other Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
and Borrower or the applicable Loan Party, as the case may be, and acknowledged
by the Administrative Agent, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, further, that

 

 

(a)

no such amendment, waiver or consent shall:

 

(i)        extend or increase the Commitment of a Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender whose Commitment is being extended or increased (it being understood
and agreed that an amendment, modification or waiver of any condition precedent
set forth in Section 5.02, of any covenant or of any Default or a mandatory
reduction in Commitments or an automatic termination under Section 9.02 is not
considered an extension or increase in Commitments of any Lender);

 

(ii)       postpone any date fixed by this Agreement or any other Loan Document
for any payment (excluding mandatory prepayments) of principal, interest, fees
or other amounts due to the Lenders (or any of them) or any scheduled reduction
of the Commitments hereunder or under any other Loan Document without the
written consent of each Lender entitled to receive such payment or whose
Commitments are to be reduced;

 

(iii)      reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (i) of the final proviso to
this Section 11.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender entitled to
receive such amount; provided, however, that only the consent of the Required
Lenders shall be necessary to amend the definition of “Default Rate” or waive
any obligation of Borrower to pay interest or Letter of Credit Fees at the
Default Rate;

 

(iv)      change Section 2.13 or Section 9.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender directly affected thereby;

 

(v)       change any provision of this Section 11.01(a) or the definition of
“Required Class Lenders” or “Required Lenders” without the written consent of
all Lenders;

 

(vi)      release all or substantially all of the Collateral without the written
consent of each Lender whose Obligations are secured by such Collateral;

 

(vii)     release Borrower without the consent of each Lender, or, except in
connection with a transaction permitted under Section 8.04 or Section 8.05, all
or



-94-

 

substantially all of the value of the Guaranty without the written consent of
each Lender whose Obligations are guarantied thereby; or

 

(viii)    extend the stated expiration date of any Letter of Credit beyond the
Letter of Credit Expiration Date without the written consent of all Lenders
having Revolving Exposure.

 

(b)       unless also signed by the L/C Issuer, no amendment, waiver or consent
shall affect the rights or duties of the L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;

 

(c)        unless also signed by the Swing Line Lender, no amendment, waiver or
consent shall affect the rights or duties of the Swing Line Lender under this
Agreement; and

 

(d)       unless also signed by the Administrative Agent, no amendment, waiver
or consent shall affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document;

 

provided, however, that notwithstanding anything to the contrary herein, (i) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (ii) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender, (iii) each Lender is entitled to
vote as such Lender sees fit on any bankruptcy reorganization plan that affects
the Loans, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code of the United States supersedes the
unanimous consent provisions set forth herein and (iv) the Required Lenders
shall determine whether or not to allow a Loan Party to use cash collateral in
the context of a bankruptcy or insolvency proceeding and such determination
shall be binding on all of the Lenders.

 

 

11.02

Notices; Effectiveness; Electronic Communications.

 

(a)        Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)        if to Borrower or any other Loan Party, the Administrative Agent, the
L/C Issuer or the Swing Line Lender, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 11.02; and

 

(ii)       if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified on Schedule 11.02 or in its
Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).



-95-

 

Notices delivered through electronic communications to the extent provided in
subsection (b) below, shall be effective as provided in such subsection (b).

 

(b)       Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)        The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM BORROWER MATERIALS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to Borrower, any Lender, the L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to Borrower, any Lender, the L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

 

(d)       Change of Address, Etc. Each of Borrower, the Administrative Agent,
the L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and



-96-

 

electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.

 

(e)        Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of any Loan Party even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Loan Parties shall indemnify the Administrative Agent, the
L/C Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of a Loan Party. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

 

11.03

No Waiver; Cumulative Remedies.

 

No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Loan Document preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

 

 

11.04

Expenses; Indemnity; and Damage Waiver.

 

(a)        Costs and Expenses. The Loan Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the
L/C Issuer in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer), and shall pay all fees and
time charges for attorneys who may be employees of the Administrative Agent, any
Lender or the L/C Issuer, in connection with the enforcement or protection of
its rights after the occurrence of an Event of Default (A) in connection with
this Agreement and the other Loan Documents, including its rights under this
Section, or (B) in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

(b)       Indemnification by the Loan Parties. The Loan Parties shall indemnify
the Administrative Agent (and any sub-agent thereof), each Lender and the
L/C Issuer, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses
(including the fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for



-97-

 

attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by Borrower or any other
Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents,
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by a Loan Party or any of its Subsidiaries,
or any Environmental Liability related in any way to a Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
in all cases, whether or not caused by, or arising, in whole or in part, out the
comparative, contributory or sole negligence of the Indemnitee; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by Borrower or any other Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if Borrower or such Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.

 

(c)        Reimbursement by Lenders. To the extent that the Loan Parties for any
reason fail to indefeasibly pay any amount required under
subsection (a) or (b) of this Section to be paid by them to the Administrative
Agent (or any sub-agent thereof), the L/C Issuer or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer or such Related Party, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the
L/C Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or
L/C Issuer in connection with such capacity. The obligations of the Lenders
under this subsection (c) are subject to the provisions of Section 2.12(d).

 

(d)       Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, no Loan Party shall assert, and each Loan Party hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
subSection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from



-98-

 

the gross negligence or willful misconduct of such Indemnitee as determined by a
final and nonappealable judgment of a court of competent jurisdiction.

 

(e)        Payments. All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

 

(f)        Survival. The agreements in this Section shall survive the
resignation of the Administrative Agent, the L/C Issuer and the Swing Line
Lender, the replacement of any Lender, the termination of the Commitments and
the repayment, satisfaction or discharge of all the other Obligations.

 

 

11.05

Payments Set Aside.

 

To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the
L/C Issuer or such Lender in its discretion) to be repaid to a trustee, receiver
or any other party, in connection with any proceeding under any Debtor Relief
Law or otherwise, then (a) to the extent of such recovery and as permitted under
applicable law, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

 

11.06

Successors and Assigns.

 

(a)         Successors and Assigns Generally. The provisions of this Agreement
and the other Loan Documents shall be binding upon and inure to the benefit of
the parties hereto and thereto and their respective successors and assigns
permitted hereby, except that Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder or thereunder without the prior written
consent of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of
subsection (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

(b)        Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including all or a portion of its
Commitment and the Loans (including for purposes of



-99-

 

this subSection (b), participations in L/C Obligations and in Swing Line
Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

 

 

(i)

Minimum Amounts.

 

(A)         in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the related Loans at the time owing to it or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and

 

(B)         in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 in the case of an assignment of a
Revolving Commitment (and the related Revolving Loans thereunder) unless each of
the Administrative Agent and, so long as no Event of Default has occurred and is
continuing, Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single assignee (or to an assignee and members
of its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met;

 

(ii)        Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s Loans and
Commitments, and rights and obligations with respect thereto, assigned, except
that this clause (ii) shall not apply to the Swing Line Lender’s rights and
obligations in respect of Swing Line Loans;

 

(iii)       Required Consents. No consent shall be required for any assignment
except to the extent required by subSection (b)(i)(B) of this Section and, in
addition:

 

(A)        the consent of Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender
or an Affiliate of a Lender;

 

(B)        the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Revolving Commitment if such assignment is to a Person that is not a
Lender with a Commitment in respect of the Commitment subject to such
assignment, an Affiliate of such Lender or an Approved Fund with respect to such
Lender; and

 

(C)        the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and



-100-

 

(D)        the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of Revolving Loans and Revolving Commitments;

 

(iv)       Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire, together with any certificates required
pursuant to Section 3.01(e) certifying that no withholding is required.

 

(v)        No Assignment to Borrower. No such assignment shall be made to
Borrower or any of Borrower’s Affiliates or Subsidiaries; and

 

(vi)       No Assignment to Natural Persons. No such assignment shall be made to
a natural person.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subSection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, Borrower (at its expense) shall execute and deliver a
Note to the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subSection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
subSection (d) of this Section.

 

(c)         Register. The Administrative Agent, acting solely for this purpose
as an agent of Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by Borrower and any Lender at any reasonable time and from time to
time upon reasonable prior notice.

 

(d)        Participations. Any Lender may at any time, without the consent of,
or notice to, Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or Borrower or any of Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in
L/C Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for



-101-

 

the performance of such obligations and (iii) Borrower, the Administrative
Agent, the other Lenders and the L/C Issuer shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in clauses (i) through (vii) of the Section 11.01(a) that affects such
Participant. Subject to subSection (e) of this Section, Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.01, 3.04 and
3.05 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subSection (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 11.08
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender.

 

(e)         Limitation on Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless Borrower is notified of the participation sold
to such Participant and such Participant agrees, for the benefit of Borrower, to
comply with Section 3.01(e) as though it were a Lender.

 

(f)         Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(g)       Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions Act

 

(h)       Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to
subSection (b) above, Bank of America may, (i) upon thirty days’ notice to
Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon thirty days’
notice to Borrower, resign as Swing Line Lender. In the event of any such
resignation as L/C Issuer or Swing Line Lender, Borrower shall be entitled to
appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by Borrower to appoint any such
successor shall affect the resignation of Bank of America as L/C Issuer or Swing
Line Lender, as the case may be. If Bank of America resigns as L/C Issuer, it
shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line



-102-

 

Loans made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (1) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (2) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

 

 

11.07

Treatment of Certain Information; Confidentiality.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives and to any direct or indirect contractual
counterparty (or such contractual counterparty’s professional advisor) under any
Swap Contract relating to Loans outstanding under this Agreement (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners) provided
that unless specifically prohibited by applicable law or court order, the
disclosing party shall endeavor to notify Borrower substantially
contemporaneously with any such disclosure (other than any such disclosure in
connection with any examination of the financial condition of the disclosing
party by such regulatory authority), (c) to the extent required by applicable
laws or regulations or by any subpoena or similar legal process provided that
unless specifically prohibited by applicable law or court order, the disclosing
party shall endeavor to notify Borrower of such request prior to any such
disclosure, but only to the extent reasonably practicable under the
circumstances and on the understanding that neither the Administrative Agent,
the Lenders or the L/C Issuer shall incur any liability for failure to give such
notice, (d) to any other party hereto, (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to a Loan Party and its obligations, (g) with
the consent of Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, the L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than Borrower.

 

For purposes of this Section, “Information” means all information received from
a Loan Party or any Subsidiary relating to the Loan Parties or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by such Loan Party or any Subsidiary.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.



-103-

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
Borrower or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including Federal and state securities Laws.

 

 

11.08

Set-off.

 

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable law, to set
off and apply, in accordance with the provisions of Section 2.13, any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the L/C Issuer or any such Affiliate to or for the
credit or the account of Borrower or any other Loan Party against any and all of
the obligations of Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender or the L/C Issuer,
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of Borrower or such Loan Party may be contingent or unmatured or are
owed to a branch or office of such Lender or the L/C Issuer different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender, the L/C Issuer and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the L/C Issuer or their respective Affiliates may
have. Each Lender and the L/C Issuer agrees to notify Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

 

11.09

Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

 

11.10

Counterparts; Integration.

 

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.



-104-

 

11.11

Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

 

11.12

Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

 

11.13

Replacement of Lenders.

 

If (i) any Lender requests compensation under Section 3.04, (ii) Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, (iii) a Lender
(a “Non-Consenting Lender”) does not consent to a proposed change, waiver,
discharge or termination with respect to any Loan Document that has been
approved by the Required Lenders as provided in Section 11.01 but requires
unanimous consent of all Lenders or all Lenders directly affected thereby (as
applicable) and, or (iv) any Lender is a Defaulting Lender, then Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

 

(a)         Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 11.06(b);

 

(b)        such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or
Borrower (in the case of all other amounts);

 

(c)         in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 

 

(d)

such assignment does not conflict with applicable Laws; and



-105-

 

(e)         in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed change, waiver, discharge or
termination with respect to any Loan Document, the applicable replacement bank,
financial institution or Fund consents to the proposed change, waiver, discharge
or termination; provided that the failure by such Non-Consenting Lender to
execute and deliver an Assignment and Assumption shall not impair the validity
of the removal of such Non-Consenting Lender and the mandatory assignment of
such Non-Consenting Lender’s Commitments and outstanding Loans and
participations in L/C Obligations and Swing Line Loans pursuant to this
Section 11.13 shall nevertheless be effective without the execution by such
Non-Consenting Lender of an Assignment and Assumption.

 

A Lender shall not be required to make any such assignment or delegation if,
promptly after being informed of Borrower’s intent to exercise its rights under
this Section 11.13, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

 

 

11.14

Governing Law; Jurisdiction; Etc.

 

(a)        GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE COMMONWEALTH OF MASSACHUSETTS.

 

(b)       SUBMISSION TO JURISDICTION. BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE COMMONWEALTH OF MASSACHUSETTS
SITTING IN SUFFOLK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
MASSACHUSETTS, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
MASSACHUSETTS STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT
IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

 

(c)        WAIVER OF VENUE. BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT



-106-

 

FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)       SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

 

11.15

Waiver of Right to Trial by Jury.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

 

11.16

No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby, the Loan
Parties each acknowledge and agree that: (i) the credit facilities provided for
hereunder and any related arranging or other services in connection therewith
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document) are an arm’s-length commercial transaction
between the Loan Parties and their respective Affiliates, on the one hand, and
the Administrative Agent and the Arranger, on the other hand, and each of the
Loan Parties is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, the Administrative Agent and the Arranger each is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Loan Parties or any of their respective Affiliates,
stockholders, creditors or employees or any other Person; (iii) neither the
Administrative Agent nor the Arranger has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of any Loan Party with respect to
any of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether the Administrative Agent or
the Arranger has advised or is currently advising any of the Loan Parties or any
of their respective Affiliates on other matters) and neither the Administrative
Agent nor the Arranger has any obligation to any of the Loan Parties or any of
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Administrative Agent and the Arranger and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Loan Parties and their respective
Affiliates, and neither the Administrative Agent nor the Arranger has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (v) the Administrative Agent and the Arranger
have not provided and will not provide any legal,



-107-

 

accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and each Loan Party has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate. Each Loan Party hereby waives and releases, to the fullest extent
permitted by law, any claims that it may have against the Administrative Agent
and the Arranger with respect to any breach or alleged breach of agency or
fiduciary duty.

 

 

11.17

USA PATRIOT Act Notice.

 

Each Lender that is subject to the Act (as hereinafter defined)  and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“USA Patriot Act”), it is required to obtain, verify and record information that
identifies Borrower, which information includes the name and address of Borrower
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify Borrower in accordance with the USA Patriot Act.

 

 

11.18

Release of Pledged Equity Interests.

 

Effective as of the Closing Date, the Administrative Agent released and waived
any and all rights and claims in the Pledged Equity Interests under, and as
defined in, the Pledge Agreement, and returned to Borrower any and all
certificates evidencing such Pledged Equity Interests in the possession of the
Administrative Agent.

 

11.19   Loan Parties Consent, Reaffirmation, Security Interest, Non-Impairment
and Representations and Warranties.

 

(a)         Consent to Amendment; Reaffirmation and Grant of Security Interests.
Each Loan Party has (i) guarantied all the Obligations and (ii) created Liens in
favor of the Administrative Agent for the benefit of the Lenders on certain
Collateral to secure its obligations hereunder, under the Collateral Documents
to which each such Loan Party is a party. Each Loan Party hereby acknowledges
that it has reviewed the terms and provisions of this Agreement and consents to
the amendment and restatement of the Existing Credit Agreement effected pursuant
to this Agreement. Each Loan Party hereby (i) confirms that each Loan Document
to which it is a party or is otherwise bound and all Collateral encumbered
thereby will continue to guarantee or secure, as the case may be, to the fullest
extent possible in accordance with the Loan Documents, the payment and
performance of the applicable Obligations, including without limitation the
payment and performance of all such Obligations which are joint and several
obligations of each Loan Party, as applicable now or hereafter existing. Each
Loan Party grants to the Administrative Agent for the benefit of the Lenders a
continuing lien on and security interest in and to such Loan Party’s right,
title and interest in, to and under all Collateral as collateral security for
the prompt payment and performance in full when due of all the Obligations
(whether at stated maturity, by acceleration or otherwise).

 

(b)        Non-Impairment of Loan Documents; Representations and Warranties.
Each Loan Party acknowledges and agrees that any of the Loan Documents to which
it is a party or otherwise bound shall continue in full force and effect and
that all of its obligations thereunder shall be valid and enforceable and shall
not be impaired or limited by the execution or effectiveness of the amendment
and restatement of the Existing Credit Agreement. Each Loan Party represents and
warrants that all representations and warranties contained in the Loan Documents
to which it is a party or otherwise bound are true, correct and complete in all
material respects on and as of the Amendment Effective Date to the same extent
as though made on and as of that date, except to the



-108-

 

extent such representations and warranties specifically relate to an earlier
date, in which case they were true, correct and complete in all material
respects on and as of such earlier date.

 

 

11.20

Amendment and Restatement.

 

It is the intention of each of the parties hereto that the Existing Credit
Agreement be amended and restated so as to preserve the perfection and priority
of all security interests securing indebtedness and obligations under the
Existing Credit Agreement and that all Obligations shall be secured by the
Collateral Documents and that this Agreement does not constitute a novation of
the obligations and liabilities existing under the Existing Credit Agreement.
The parties hereto further acknowledge and agree that this Agreement constitutes
an amendment of the Existing Credit Agreement made under and in accordance with
the terms of Section 11.01 of the Existing Credit Agreement. In addition, unless
specifically amended hereby, each of the Loan Documents, the Exhibits and
Schedules to the Existing Credit Agreement and all other Loan Documents shall
continue in full force and effect and that, from and after the Amendment
Effective Date, all references to the “Credit Agreement” contained therein shall
be deemed to refer to this Agreement.

 

 

11.21

Debt Allocation Mechanism.

 

 

(a)

Implementation.

 

(i)        On the DAM Exchange Date, (A) the Revolving Commitments and
Supplemental Revolver Commitments shall, automatically and without further act
be terminated as provided in Section 9.02, and (B) the Lenders shall
automatically and without further action (and without regard to the provisions
of Section 11.06 (a) through (h) and Section 9.03, or any other provision herein
or in any other Loan Document otherwise inconsistent with this Section 11.21),
unless, on or prior to the DAM Exchange Date, the Required Class Lenders of each
Class shall have otherwise directed the Administrative Agent, be deemed to have
exchanged interests in the Loans such that in lieu of the interest of each
Lender in each Loan which it holds as of such date (including such Lender’s
interest in the Obligations of each Loan Party in respect of each such Loan),
such Lender shall hold an interest in every one of the Loans and related
Obligations including the Obligations of each Loan Party in respect of each such
Loan, whether or not such Lender shall previously have held such an interest in
such Loan, equal to such Lender’s DAM Percentage thereof, provided that such DAM
Exchange will not affect the aggregate amount of the Obligations of the
Borrowers to the Lenders under the Credit Documents. Each Lender hereby consents
and agrees to the DAM Exchange, agrees that the DAM Exchange shall be binding
upon its successors and assigns and any person that acquires a participation in
its interests in any Loan, and agrees to execute Assignment and Assumption
Agreements or participation agreements, at the request of the Administrative
Agent, to effectuate the DAM Exchange, provided that the failure of any Lender
to execute such an Assignment and Assumption Agreement or participation
agreement shall not invalidate the DAM Exchange, which shall, as among the
Lenders and the Administrative Agent, be deemed to have occurred.

 

(ii)       As a result of the DAM Exchange, upon and after the DAM Exchange
Date, each payment received by the Administrative Agent pursuant to any Loan
Document in respect of the Obligations, and each distribution made by the
Administrative Agent pursuant to any Loan Document in respect of the
Obligations, shall be distributed to the Lenders pro rata in accordance with
their respective DAM Percentages. Any direct payment received by a Lender upon
or after the DAM Exchange Date, including by way of setoff, in respect of an



-109-

 

Obligation shall be paid over to the Administrative Agent for distribution to
the Lenders in accordance herewith.

 

 

(b)

Letters of Credit.

 

(i)        In the event that on the DAM Exchange Date any Letter of Credit shall
be outstanding and undrawn in whole or in part, or there shall be any drawing on
a Letter of Credit that has not been reimbursed by Borrower (an “Unpaid
Drawing”), each Revolving Lender shall before giving effect to the DAM Exchange,
promptly pay over to the Administrative Agent, in immediately available funds an
amount equal to such Revolving Lender’s Applicable Percentage of the Aggregate
Revolving Commitment (as notified to such Revolving Lender by the Administrative
Agent), of such Letter of Credit’s undrawn face amount and (to the extent it has
not already done so) such Letter of Credit’s Unpaid Drawing, as the case may be,
less any unrestricted Cash Collateral held by Administrative Agent pursuant to
Section 9.02(c) or otherwise, together with interest thereon from the DAM
Exchange Date to the date on which such amount shall be paid to the
Administrative Agent at the rate that would be applicable at the time to a
Revolving Credit Loan that is a Base Rate Loan in a principal amount equal to
such amount, as the case may be. The Administrative Agent shall establish a
separate account or accounts for each Revolving Lender (each, an “L/C Reserve
Account”) for the amounts received with respect to each such Letter of Credit
pursuant to the preceding sentence. The Administrative Agent shall deposit in
each Revolving Lender’s L/C Reserve Account such Revolving Lender’s DAM
Percentage of the amounts received from the Revolving Lenders as provided above.
The Administrative Agent shall have sole dominion and control over each L/C
Reserve Account, and the amounts deposited in each L/C Reserve Account shall be
held in such L/C Reserve Account until withdrawn as provided in paragraph (ii),
(iii), (iv) or (v) below. The Administrative Agent shall maintain records
enabling it to determine the amounts paid over to it and deposited in the L/C
Reserve Accounts in respect of each Letter of Credit and the amounts on deposit
in respect of each Letters of Credit attributable to each Revolving Lender’s DAM
Percentage. The amounts held in each Revolving Lender’s L/C Reserve Account
shall be held as a reserve against the Letter of Credit.

 

(ii)       In the event that after the DAM Exchange Date any drawing shall be
made in respect of a Letter of Credit, the Administrative Agent shall, at the
request of the L/C Issuer withdraw from the L/C Reserve Account of each
Revolving Lender any amounts, up to the amount of such Revolving Lender’s DAM
Percentage of such drawing, deposited in respect of such Letter of Credit and
remaining on deposit and deliver such amounts to the L/C Issuer in satisfaction
of the reimbursement obligations of the Revolving Lenders (but not of the
Borrower). In the event any Revolving Lender shall default on its obligation to
pay over any amount to the Administrative Agent in respect of any Letter of
Credit as provided in this Section 11.21(b), the L/C Issuer shall, in the event
of a drawing thereunder, have a claim against such Revolving Lender to the same
extent as if such Revolving Lender had defaulted on its obligations under
Section 2.03, but shall have no claim against any other Revolving Lender in
respect of such defaulted amount, notwithstanding the exchange of interests in
the reimbursement obligations pursuant to Section 11.21(a). Each other Revolving
Lender shall have a claim against such defaulting Revolving Lender for any
damages sustained by it as a result of such default, including, in the event
such Letter of Credit shall expire undrawn, its DAM Percentage of the defaulted
amount.

 

(iii)      In the event that after the DAM Exchange Date any Letter of Credit
shall expire undrawn, the Administrative Agent shall withdraw from the L/C
Reserve Account of



-110-

 

each Revolving Lender the amount remaining on deposit therein in respect of such
Letter of Credit and distribute such amount to each such Revolving Lender.

 

(iv)      With the prior written approval of the Administrative Agent and the
L/C Issuer, any Revolving Lender may withdraw the amount held in its L/C Reserve
Account in respect of the undrawn amount of any Letter of Credit. Any Revolving
Lender making such a withdrawal shall be unconditionally obligated, in the event
there shall subsequently be a drawing under such Letter of Credit, to pay over
to the Administrative Agent, for the account of the L/C Issuer on demand, its
DAM Percentage of such drawing.

 

(v)       Pending the withdrawal by any Revolving Lender of any amounts from its
L/C Reserve Account as contemplated by the above paragraphs, the Administrative
Agent will, at the direction of such Revolving Lender and subject to such rules
as the Administrative Agent may prescribe for the avoidance of inconvenience,
invest such amounts in Permitted Investments. Each Revolving Lender that has not
withdrawn the amounts in its L/C Reserve Account as provided in paragraph (d)
above shall have the right, at intervals reasonably specified by the
Administrative Agent, to withdraw the earnings on investments so made by the
Administrative Agent with amounts in its L/C Reserve Account and to retain such
earnings for its own account.

 

[SIGNATURE PAGES FOLLOW]



IN WITNESS WHEREOF, each of the Loan Parties have caused this Third Amended and
Restated Credit Agreement to be duly executed and delivered by their respective
officers thereunto duly authorized as of the date first written above.

 

 

BORROWER:

 

WITNESS:

 

 

 

/s/Tammi Rice  

Tammi Rice  

Print Name

PERINI CORPORATION,

a Massachusetts corporation

 

 

By:        /s/Susan C. Mellace  

Name:  Susan C. Mellace

Title:    Vice President and Treasurer

 

 

 

 

GUARANTORS:

 

WITNESS:

 

 

 

/s/Tammi Rice  

Tammi Rice  

Print Name

PERINI BUILDING COMPANY, INC.,

an Arizona corporation

 

 

By:        /s/Susan C. Mellace  

Name:  Susan C. Mellace

Title:    Treasurer

 

 

 

WITNESS:

 

 

 

/s/Tammi Rice  

Tammi Rice  

Print Name

PERINI ENVIRONMENTAL SERVICES, INC.,

a Delaware corporation

 

 

By:        /s/Susan C. Mellace  

Name:  Susan C. Mellace

Title:    Treasurer

 

 

 

WITNESS:

 

 

 

/s/Tammi Rice  

Tammi Rice  

Print Name

International Construction

Management Services, Inc.,

a Delaware corporation

 

 

By:        /s/Robert Band  

Name:  Robert Band

Title:    President

 

 

 

 

 

[Signature Page to Third Amended and Restated Credit Agreement]



 

WITNESS:

 

 

 

/s/Tammi Rice  

Tammi Rice  

Print Name

PERCON CONSTRUCTORS, INC.,

a Delaware corporation

 

 

By:        /s/Susan C. Mellace  

Name:  Susan C. Mellace

Title:    Treasurer

 

 

 

WITNESS:

 

 

 

/s/Tammi Rice  

Tammi Rice  

Print Name

PERINI MANAGEMENT SERVICES, INC.,

a Massachusetts corporation

 

 

By:        /s/Robert Band  

Name:  Robert Band

Title:    President

 

 

 

WITNESS:

 

 

 

/s/Tammi Rice  

Tammi Rice  

Print Name

BOW LEASING COMPANY, INC.,

a New Hampshire corporation

 

 

By:        /s/Susan C. Mellace  

Name:  Susan C. Mellace

Title:    Treasurer

 

 

 

WITNESS:

 

 

 

/s/Tammi Rice  

Tammi Rice  

Print Name

R.E. DAILEY AND CO., INC.,

a Michigan corporation

 

 

By:        /s/Susan C. Mellace  

Name:  Susan C. Mellace

Title:    Vice President and Treasurer

 

 

 

WITNESS:

 

 

 

/s/Tammi Rice  

Tammi Rice  

Print Name

PERINI LAND AND DEVELOPMENT

COMPANY, INC.,

a Massachusetts corporation

 

 

By:        /s/Susan C. Mellace  

Name:  Susan C. Mellace

Title:    Treasurer

 

 

 

 

 

[Signature Page to Third Amended and Restated Credit Agreement]



 

WITNESS:

 

 

 

/s/Tammi Rice  

Tammi Rice  

Print Name

PARAMOUNT DEVELOPMENT ASSOCIATES, INC.,

a Massachusetts corporation

 

 

By:        /s/Susan C. Mellace  

Name:  Susan C. Mellace

Title:    Treasurer

 

 

 

WITNESS:

 

 

 

/s/Tammi Rice  

Tammi Rice  

Print Name

PERLAND CONSTRUCTION, INC.,

a West Virginia corporation

 

 

By:        /s/Robert Band  

Name:  Robert Band

Title:    President

 

 

 

 

WITNESS:

 

 

 

/s/Tammi Rice  

Tammi Rice  

Print Name

JAMES A. CUMMINGS, INC.,

a Florida corporation

 

 

By:        /s/Susan C. Mellace  

Name:  Susan C. Mellace

Title:    Treasurer

 

 

 

 

WITNESS:

 

 

 

/s/Tammi Rice  

Tammi Rice  

Print Name

CHERRY HILL CONSTRUCTION, INC.,

a Maryland corporation

 

 

By:        /s/Susan C. Mellace  

Name:  Susan C. Mellace

Title:    Treasurer

 

 

 

 

WITNESS:

 

 

 

/s/Tammi Rice  

Tammi Rice  

Print Name

RUDOLPH AND SLETTEN, INC.,

a California corporation

 

 

By:        /s/Susan C. Mellace  

Name:  Susan C. Mellace

Title:    Treasurer

 

 

 

[Signature Page to Third Amended and Restated Credit Agreement]



 

WITNESS:

 

 

 

/s/John D. Barrett  

John D. Barrett  

Print Name

TUTOR-SALIBA LLC,

a California limited liability company

 

 

By:        /s/Ronald N. Tutor  

Ronald N. Tutor

President

 

 

 

[Signature Page to Perini Corporation Third Amended and Restated Credit
Agreement]



 

WITNESS:

 

 

 

/s/John D. Barrett  

John D. Barrett  

Print Name

TUTOR-SALIBA CORPORATION,

f/k/a Tutor-Saliba Builders, a California corporation

 

 

By:        /s/Ronald N. Tutor  

Ronald N. Tutor

President

 

 

 

[Signature Page to Perini Corporation Third Amended and Restated Credit
Agreement]



 

WITNESS:

 

 

 

/s/John D. Barrett  

John D. Barrett  

Print Name

POWERCO ELECTRIC CORP.,

a California corporation

 

 

By:        /s/Ronald N. Tutor  

Ronald N. Tutor

President

 

 

 

 

 

WITNESS:

 

 

 

/s/John D. Barrett  

John D. Barrett  

Print Name

TUTOR HOLDINGS, LLC,

a Delaware limited liability company

 

 

By:        /s/Ronald N. Tutor  

Ronald N. Tutor

President

 

 

 

 

WITNESS:

 

 

 

/s/John D. Barrett  

John D. Barrett  

Print Name

TUTOR PACIFIC CONSTRUCTION, LLC,

a Delaware limited liability company

 

 

By:        /s/Ronald N. Tutor  

Ronald N. Tutor

President

 

 

 

 

WITNESS:

 

 

 

/s/John D. Barrett  

John D. Barrett  

Print Name

TUTOR MICRONESIA CONSTRUCTION, LLC,

a Delaware limited liability company

 

 

By:        /s/Ronald N. Tutor  

Ronald N. Tutor

President

 

 

 

 

 

[Signature Page to Perini Corporation Third Amended and Restated Credit
Agreement]



 

WITNESS:

 

 

 

/s/John D. Barrett  

John D. Barrett  

Print Name

G.W. MURPHY CONSTRUCTION COMPANY, INC.,

a Hawaii corporation

 

 

By:        /s/Ronald N. Tutor  

Ronald N. Tutor

President

 

 

[Signature Page to Perini Corporation Third Amended and Restated Credit
Agreement]



 

WITNESS:

 

 

 

/s/John D. Barrett  

John D. Barrett  

Print Name

E.E. BLACK, LIMITED,

a Hawaii corporation

 

 

By:        /s/Ronald N. Tutor  

Ronald N. Tutor

President

 

 

[Signature Page to Perini Corporation Third Amended and Restated Credit
Agreement]



 

WITNESS:

 

 

 

/s/John D. Barrett  

John D. Barrett  

Print Name

DESERT PLUMBING & HEATING CO., INC.,

a Nevada corporation

 

 

By:        /s/Ronald N. Tutor  

Ronald N.Tutor

Chairman

Chief Executive

 

 

WITNESS:

 

 

 

/s/John D. Barrett  

John D. Barrett  

Print Name

TUTOR INVESTMENTS, INC.,

a Nevada corporation

 

 

By:        /s/Ronald N. Tutor  

Ronald N. Tutor

President

 

 

 

 

[Signature Page to Perini Corporation Third Amended and Restated Credit
Agreement]



 

WITNESS:

 

 

 

/s/John D. Barrett  

John D. Barrett  

Print Name

TPC AGGREGATES, LLC,

a Nevada limited liability company

 

 

By:        /s/Ronald N. Tutor  

Ronald N. Tutor

President

 

 

 

[Signature Page to Perini Corporation Third Amended and Restated Credit
Agreement]



 

WITNESS:

 

 

 

/s/George S. Carey  

George S. Carey  

Print Name

ADMINISTRATIVE AGENT:

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

By:        /s/Anne M. Zeschke  

Name:  Anne M. Zeschke

Title:    Assistant Vice President

 

 

 

WITNESS:

 

 

 

/s/Eileen Ruiz  

Eileen Ruiz  

Print Name

BANK OF AMERICA, N.A.,

as a Lender, Swing Line Lender and LC Issuer

 

 

By:        /s/Jean S. Manthorne  

Name:  Jean S. Manthorne

Title:    Senior Vice President

 

 

[Signature Page to Perini Corporation Third Amended and Restated Credit
Agreement]



 

WITNESS:

 

 

 

/s/Brian Russ  

Brian Russ  

Print Name

BMO CAPITAL MARKETS FINANCING, INC.,

as a Lender

 

 

By:        /s/John Armstrong  

Name:  John Armstrong

Title:    Vice President

 

 

[Signature Page to Perini Corporation Third Amended and Restated Credit
Agreement]



 

WITNESS:

 

 

 

/s/C.W. Willingham  

C.W. Willingham  

Print Name

TD BANKNORTH, N.A.,

as a Lender

 

 

By:        /s/David Nicholson  

Name:  David Nicholson

Title:    VP, Director – Corporate Banking

 

 

[Signature Page to Perini Corporation Third Amended and Restated Credit
Agreement]



 

WITNESS:

 

 

 

/s/Christopher Kostin  

Christopher Kostin  

Print Name

SOVEREIGN BANK, N.A.,

as a Lender

 

 

By:        /s/Greg Batsevitsky  

Name:  Greg Batsevitsky

Title:    Senior Vice President

 

 

[Signature Page to Perini Corporation Third Amended and Restated Credit
Agreement]



 

WITNESS:

 

 

 

/s/Lasleen K. Singh  

Lasleen K. Singh  

Print Name

COMERICA BANK,

as a Lender

 

 

By:        /s/Nunilo B. Soler  

Name:  Nunilo B. Soler

Title:    First Vice President

 

 

 

 

[Signature Page to Perini Corporation Third Amended and Restated Credit
Agreement]

 

 